Exhibit 10

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
March 8, 2007, by and between Granite City Food & Brewery Ltd., a Minnesota
corporation (the “Company”), and each of the purchasers set forth on the
signature page hereof (each, an “Investor” and collectively, the “Investors”).

1.                                       Authorization of Issuance and Sale of
Shares.  Subject to the terms and conditions of this Agreement and the Term
Sheet dated March 2, 2007 (the “Term Sheet”), the Company has authorized the
offer and sale by the Company of up to 2,617,334 shares (the “Shares”) of its
common stock, $0.01 par value per share (the “Common Stock”) (the “Offering”).

2.                                       Agreements to Sell and Purchase.  On
the basis of the representations and warranties contained in this Agreement, and
subject to its terms and conditions, the Company hereby agrees to sell to the
Investors, and each Investor agrees to purchase from the Company, the number of
Shares of Common Stock set forth immediately next to its name on the signature
page hereto at the aggregate purchase price set forth immediately next to such
Investor’s name on the signature page hereto (the “Purchase Price”).

3.                                       Payment and Delivery.  Payment for the
Shares purchased by each Investor shall be made by such Investor to the Company
in federal or other funds immediately available in New York City (such payment
hereinafter referred to as the “Closing”) at 10:00 a.m., New York City time, on
March 8, 2007, or at such other time on the same or such other date, not later
than March 15, 2007, as shall be agreed in writing by the Company and KeyBanc
Capital Markets, a division of McDonald Investments Inc. (“KeyBanc”) and
Craig-Hallum Capital Group LLC (“Craig Hallum”), in their capacity as agents of
the Company in connection with the sale of the Shares contemplated hereby (each
a “Placement Agent” and collectively, the “Placement Agents”).  The time and
date of such payment is hereinafter referred to as the “Closing Date.”  Except
where alternative settlement arrangements have been agreed to with an Investor,
payment by each Investor for such Shares shall be made through an escrow agent
on terms and instructions set forth in an Escrow Agreement dated as of
February 23, 2007, among the Company, KeyBanc and Associated Trust Company,
N.A., as escrow agent.

Certificates for the Shares purchased by each Investor shall be registered in
the name of such Investor or if so indicated on the signature page hereto, in
the name of a nominee designated by such Investor.  A facsimile copy of the
certificate evidencing the Shares purchased by each Investor shall be delivered
to such Investor on the Closing Date and the original certificate evidencing the
Shares purchased by each Investor shall be delivered to such Investor by
overnight courier within one trading day of the Closing Date, except where
alternative settlement arrangements have been agreed to with an Investor, with
any transfer taxes payable in connection with the issuance of such Shares to
such Investor duly paid by or on behalf of the Company, against payment of the
Purchase Price therefor.

4.                                       Conditions to the Company’s
Obligations.  The Company’s obligation to issue and sell the Shares to each
Investor is subject to the following conditions:

1


--------------------------------------------------------------------------------


(a)                                  receipt by the Company of federal or other
immediately available funds in the full amount of the Purchase Price for the
Shares to be sold to each Investor hereunder; and

(b)                                 the representations and warranties of each
Investor contained in this Agreement being true and correct in all material
respects on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of the Closing Date, and
the fulfillment in all material respects of those undertakings of each Investor
to be fulfilled prior to the Closing Date.

5.                                       Conditions to the Investor’s
Obligations.  The obligation of each Investor to purchase and pay for Shares on
the Closing Date is subject to the following conditions, any one or more of
which may be waived in writing at any time by such Investor:

(a)                                  delivery to such Investor on the Closing
Date of an opinion of Briggs and Morgan, Professional Association, counsel to
the Company, dated the Closing Date, substantially in the form set forth in
Exhibit A hereto;

(b)                                 the representations and warranties of the
Company contained in this Agreement being true and correct in all material
respects on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of the Closing Date
(except with respect to representations and warranties that are made as of a
specific date or period, which shall continue to be true and correct in all
material respects as of the respective dates and for the respective periods
covered);

(c)                                  absence of any order, writ, injunction,
judgment or decree that could negatively affect the validity of this Agreement
or the right of the Company to enter into this Agreement or to consummate the
transactions contemplated hereby;

(d)                                 receipt by such Investor on the Closing Date
of a certificate, dated the Closing Date and signed by the Chief Executive
Officer and Chief Financial Officer of the Company, to the effect that the
conditions set forth in clauses (b) and (c) of this Section 5 have been
fulfilled;

(e)                                  receipt by such Investor on the Closing
Date of a facsimile copy of the certificate evidencing the Shares purchased by
such Investor (with the original certificate to be delivered by overnight
courier); and

6.                                       Representations, Warranties and
Covenants of the Company.  The Company represents and warrants to, and covenants
with, the Investor that as of the date of this Agreement and as of the Closing
Date:

(a)                                  The Company’s Annual Report on Form 10-K
for the fiscal year ended December 26, 2006 (the “2006 Annual Report”) filed
with the Securities and Exchange Commission (the “Commission”) on February 21,
2007 does not as

2


--------------------------------------------------------------------------------


of the date hereof contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading.  The 2006 Annual Report complied when filed
as to form in all material respects with the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and the applicable rules and regulations of the
Commission thereunder (the “Exchange Act Regulations”), except for those
portions to be incorporated by reference to specified portions of the Company’s
definitive proxy statement for the annual meeting of shareholders to be held in
June 2007.

(b)                                 The Term Sheet and the written presentation
to Investors made by the Company’s management (the “Investor Presentation”) as
amended to the date hereof, do not as of the date hereof contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading.

(c)                                  The Company is eligible to register the
resale of the Shares in a secondary offering on a registration statement on Form
S-3 under the Securities Act of 1933, as amended (the “Securities Act”) and the
applicable rules and regulations of the Commission thereunder (the “Securities
Act Regulations”).  The Company has been duly incorporated and is validly
existing as a corporation in good standing under the laws of Minnesota, with
corporate power and authority to own or lease its properties and conduct its
business as currently conducted and as described in the 2006 Annual Report.
 Each of the subsidiaries listed on Exhibit 21 of the 2006 Annual Report
(collectively, the “Subsidiaries”) has been duly incorporated and is validly
existing as a corporation or other entity in good standing under the laws of the
jurisdiction of its organization, with the power and authority to own or lease
its properties and conduct its business as currently conducted and as described
in the 2006 Annual Report.  Each Subsidiary operates or will operate a
particular restaurant.  The Company and the Subsidiaries are duly qualified to
transact business and are in good standing in all jurisdictions in which the
conduct of their respective businesses or the ownership or leasing of their
property requires such qualification, except in such jurisdictions where the
failure to be so qualified or to be in good standing would not have a Material
Adverse Effect.  For purposes of this Agreement, the term “Material Adverse
Effect” means a material adverse effect on (i) the condition (financial or
otherwise), properties, assets, liabilities, rights, operations, earnings,
business, management or prospects of the Company and the Subsidiaries, taken as
a whole, whether or not arising from transactions in the ordinary course of
business, (ii) the transactions contemplated by this Agreement or (iii) the
authority or the ability of the Company to perform its obligations under this
Agreement.

(d)                                 The outstanding shares of capital stock of
each of the Subsidiaries have been duly authorized and validly issued, are fully
paid and non-assessable and, except as set forth on Schedule 6(d), are wholly
owned by the Company or another Subsidiary free and clear of all liens,
encumbrances, equities and claims.  There are no outstanding rights (including,
without limitation, preemptive rights), warrants or options to acquire, or
instruments convertible into or exchangeable

3


--------------------------------------------------------------------------------


for, any unissued shares of capital stock or other equity interest in any of the
Subsidiaries, or any contract, commitment, agreement, understanding or
arrangement of any kind, in each case to which the Company or any Subsidiary is
a party and providing for the issuance or sale of any capital stock of that
Subsidiary, any such convertible or exchangeable securities or any such rights,
warrants or options.  The Company retains and will retain all of the net profits
from its Subsidiaries.

(e)                                  This Agreement has been duly authorized,
executed and delivered by the Company, and constitutes a valid, legal, and
binding obligation of the Company, enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting the rights of creditors generally, and
subject to general principles of equity.  The Company has full power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.

(f)                                    Neither the Company nor any of the
Subsidiaries is or with the giving of notice or lapse of time or both, will be,
in violation of or in default under its Articles of Incorporation (the
“Articles”) or bylaws or under any agreement, lease, contract, indenture or
other instrument or obligation to which it is a party or by which it is bound or
to which any of its properties or assets are subject, and which violation or
default has had or is reasonably likely to have a Material Adverse Effect.  The
execution and delivery of this Agreement and the consummation of the
transactions contemplated herein, including without limitation the issuance and
sale of the Shares, and the fulfillment of the terms of this Agreement will not
(i) violate (A) any statute, rule or regulation of governmental agency or
authority applicable to the Company or any of the Subsidiaries, or (B) any order
applicable to the Company or any of the Subsidiaries (or any of properties or
assets of the Company or any Subsidiary) of any court or of any regulatory body
or administrative agency or other governmental body, except where any such
violation would not have a Material Adverse Effect, (ii) conflict with or result
in a breach of any of the terms or provisions of, or constitute a default under,
any contract, indenture, mortgage, deed of trust or other agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound or to which any of the
Company’s or any Subsidiary’s properties or assets are subject, except where any
such conflict, breach or default would not have a Material Adverse Effect, (iii)
conflict with any provisions of the Articles or bylaws of the Company, or (iv)
violate any of the Marketplace Rules of the Nasdaq Stock Market (“NASDAQ”)
applicable to the Company.

(g)                                 Each approval, consent, order,
authorization, designation, declaration or filing by or with any regulatory,
administrative or other governmental body necessary in connection with the
execution and delivery by the Company of the Agreement and the consummation of
the transactions herein contemplated (except such as may be required by (i)
federal securities laws, (ii)

4


--------------------------------------------------------------------------------


state securities laws, or (iii) the Marketplace Rules of NASDAQ) has been
obtained or made and is in full force and effect.

(h)                                 The outstanding shares of Common Stock of
the Company have been duly authorized and validly issued and are fully paid and
non-assessable, the Shares have been duly authorized and when issued and paid
for as contemplated in the Agreement will be validly issued, fully paid and
non-assessable.  The Company’s capitalization is specified on Schedule 6(h). 
Except as disclosed on Schedule 6(h), there are no outstanding warrants or
options to acquire, or instruments convertible into or exchangeable for, any
unissued shares of capital stock or other equity interest in the Company, or any
contract, commitment, agreement, understanding or arrangement of any kind, in
either case to which the Company is a party and providing for the issuance or
sale of any capital stock of the Company, any such convertible or exchangeable
securities or any such rights, warrants or options.

(i)                                     Except as disclosed in the 2006 Annual
Report, no preemptive right, co-sale right, registration right, right of first
refusal or other similar right exists with respect to the issuance and sale of
the Shares, the registration for resale of the Shares or any other transactions
contemplated by the Agreement.  There are no stockholders agreements, voting
agreements or other similar agreements with respect to the Common Stock to which
the Company is a party.

(j)                                     The form of certificates for the Shares
conforms to the requirements of the laws of Minnesota.

(k)                                  To the Company’s knowledge, there are no
legal, governmental or regulatory actions, suits, claims or proceedings pending
to which the Company or any of the Subsidiaries is a party or of which any
property of the Company or any of the Subsidiaries is the subject, which, if
determined adversely to the Company or any of the Subsidiaries, might
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect; to the Company’s knowledge, no such action, suit, claim or
proceeding is threatened or contemplated by governmental or regulatory
authorities or threatened by others.

(l)                                     To the Company’s knowledge, the Company
and each Subsidiary (i) are in compliance in all material respects with any and
all applicable foreign, federal, state and local laws, orders, rules,
regulations, directives, decrees and judgments relating to the protection of
human health and safety, the environment or hazardous or toxic substances or
wastes, pollutants or contaminants (the “Environmental Laws”); (ii) have
received all permits, licenses, certifications, franchises, clearances or other
approvals required of it under applicable Environmental Laws, to conduct its
business to date as described in the 2006 Annual Report; and (iii) are in
compliance in all material respects with all terms and conditions of any such
permit, license certification, franchise, clearance or approval, except where
such noncompliance with Environmental Laws, failure to receive required permits,
licenses, certifications, franchises, clearances or other

5


--------------------------------------------------------------------------------


approvals or failure to comply with the terms and conditions of such permits,
licenses, certifications, franchises, clearances or approvals would not,
individually or in the aggregate, have a Material Adverse Effect.  To the
Company’s knowledge,  it is not presently subject to any costs or liabilities
associated with Environmental Laws (including, without limitation, any capital
or operating expenditures required for clean-up and any potential liabilities to
third parties) that would, individually or in the aggregate, have a Material
Adverse Effect.  To the Company’s knowledge, there are no pending or threatened
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of noncompliance or violation, investigation or
proceedings relating to any Environmental Law against the Company or any
Subsidiary.  To the Company’s knowledge, there are no events or circumstances
that would reasonably be expected to form the basis of an order for clean-up or
remediation, or an action, suit or proceeding by any private party or
governmental body or agency, against or affecting the Company or any Subsidiary,
or any of its predecessors in interest, relating to hazardous materials or any
Environmental Laws.  To the Company’s knowledge, no property that is or has been
owned, leased or occupied by the Company or any Subsidiary has been designated
as a Superfund Site pursuant to the Comprehensive Environmental Response,
Compensation of Liability Act of 1980, as amended (“CERCLA”), or otherwise
designated as a contaminated site under applicable state or local law under
circumstances that would be reasonably likely to have a Material Adverse Effect,
and neither the Company nor any Subsidiary has been named as a “potentially
responsible party” under CERCLA.

(m)                               The Company and the Subsidiaries have good and
marketable title to all property described in the 2006 Annual Report as owned by
them, free from mortgages, pledges, liens, security interests, claims,
restrictions, encumbrances and defects of any kind, except as (i) would not,
individually or in the aggregate, materially affect the value of such property
or materially interfere with the use made or to be made of such property by
them, or (ii) would not, individually or in the aggregate, reasonably be likely
to have a Material Adverse Effect.  All of the leases material to the business
of the Company and the Subsidiaries, and under which the Company or any of its
Subsidiaries holds properties described in the 2006 Annual Report, are in full
force and effect, and neither the Company nor any Subsidiary has any notice of
any material claim of any sort that has been asserted by anyone adverse to the
rights of the Company or such Subsidiary to the continued possession of the
leased or subleased property under any such lease or sublease, except in each
case as would not, individually or in the aggregate, reasonably be likely to
have a Material Adverse Effect.

(n)                                 The Company and each of the Subsidiaries
possess all material licenses, certifications, permits, franchises, approvals,
consents, clearances and other authorizations (“Permits”) issued by appropriate
federal, state or local governmental authorities as are necessary to conduct
their respective businesses as currently conducted and to own, lease and operate
their respective properties in the manner described in the 2006 Annual Report,
except where the failure to have

6


--------------------------------------------------------------------------------


any such Permit would not have a Material Adverse Effect.  There is no claim,
proceeding or controversy, pending or, to the knowledge of the Company,
threatened, involving the status of or sanctions under any of the Permits.  The
Company and each of the Subsidiaries have fulfilled and performed all of their
material obligations with respect to the Permits, and no event has occurred that
allows, or after notice or lapse of time would allow, the revocation,
termination, modification or other impairment of the rights of the Company or
any of the Subsidiaries under any such Permit.

(o)                                 The Company and each of the Subsidiaries
owns, licenses or otherwise has rights in all United States and foreign patents,
trademarks, service marks, tradenames, copyrights, trade secrets and other
proprietary rights necessary for the conduct of their respective businesses as
currently carried on and as proposed to be carried on as described in the 2006
Annual Report (collectively, and together with any applications or registrations
for the foregoing, the “Intellectual Property”).  Except as specifically
described in the 2006 Annual Report, neither the Company nor the Subsidiaries
has received any notice or is otherwise aware of any infringement of or conflict
with asserted rights of others with respect to any Intellectual Property or of
any facts or circumstances which would render any Intellectual Property invalid
or inadequate to protect the interest of the Company or any of the Subsidiaries,
except any infringement, conflict, facts or circumstances which would not have a
Material Adverse Effect.

(p)                                 To the Company’s knowledge, neither the
Company nor any of the Subsidiaries is in violation of any law, administrative
regulation, ordinance or order of any court or governmental agency, arbitration
panel or authority applicable to the Company or that Subsidiary, as the case may
be, which violation, individually or in the aggregate, is reasonably likely to
have a Material Adverse Effect.

(q)                                 The consolidated financial statements of the
Company, together with related notes set forth in the 2006 Annual Report,
present fairly the consolidated financial position and the results of operations
and cash flows of the Company, at the indicated dates and for the indicated
periods.  Such financial statements and related notes and schedules have been
prepared in accordance with accounting principles generally accepted in the
United States (“GAAP”), consistently applied throughout the periods involved,
except as disclosed therein, and all adjustments necessary for a fair
presentation of results for such periods have been made. The selected financial
data included in the 2006 Annual Report present fairly the information shown
therein and such data have been compiled on a basis consistent with the
financial statements presented therein and the books and records of the Company
and the Subsidiaries.

(r)                                    The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurances (i)
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles and (ii) that (A)

7


--------------------------------------------------------------------------------


transactions are executed in accordance with management’s general or specific
authorization; (B) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles and to maintain accountability for assets; (C) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (D) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

(s)                                  Since December 26, 2006 there has not been
any material adverse change, financial or otherwise, with respect to the Company
or any of the Subsidiaries that has had or is reasonably likely to have a
Material Adverse Effect, whether or not occurring in the ordinary course of
business, and there has not been any material transaction entered into by the
Company or any of the Subsidiaries, other than this Agreement and transactions
in the ordinary course of business.  The Company and the Subsidiaries have no
material contingent obligations that are not disclosed in the 2006 Annual
Report.

(t)                                    The Company’s Common Stock is listed on
NASDAQ, the Company is in compliance with applicable NASDAQ listing
requirements, NASDAQ has not objected to the transactions contemplated by this
Agreement, and the Company will use its best efforts to maintain the listing of
its Common Stock on Nasdaq during the Effectiveness Period.  The Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, disqualifying such shares of Common Stock from quotation on NASDAQ. 
The issuance of the Shares does not require shareholder approval, including,
without limitation, pursuant to the rules of NASDAQ.

(u)                                 The Company will (i) file with the
Commission a notice of the sale of Shares pursuant to this Agreement on Form D
within the time prescribed for the filing of such notice under Regulation D of
the Securities Act, and (ii) make the filings required by applicable state
securities laws.

(v)                                 Neither the Company nor, to the Company’s
knowledge, any of its affiliates, has taken or may take, directly or indirectly,
any action designed to cause or result in, or which has constituted or which
might reasonably be expected to constitute, the stabilization or manipulation of
the price of the shares of Common Stock to facilitate the sale or resale of the
Shares.

(w)                               The contracts listed as exhibits to the 2006
Annual Report, other than those contracts that are substantially performed or
expired by their terms, are in full force and effect on the date hereof, and
none of the Company, the Subsidiaries and, to the Company’s knowledge, any other
party, is in breach of or default under any such contract.  Except as disclosed
in the 2006 Annual Report or as would not have a Material Adverse Effect,
neither the Company nor any of the Subsidiaries has sent or received any notice
indicating the termination of or intention to terminate any such contract, and
no such termination has been

8


--------------------------------------------------------------------------------


threatened by the Company, any Subsidiary, or, to the Company’s knowledge, any
other party.

(x)                                   The Company and the Subsidiaries have
filed all federal, state, local and foreign tax returns which have been required
to be filed and have paid all taxes indicated by said returns and all
assessments received by any of them to the extent that such taxes have become
due and are not being contested in good faith and for which an adequate reserve
for accrual has been established in accordance with GAAP.  All tax liabilities
have been adequately provided for in the financial statements of the Company in
accordance with GAAP, and the Company does not know of any actual or proposed
additional material tax assessments.

(y)                                 Neither the Company nor any of the
Subsidiaries is, or intends to conduct its business in a manner in which it
would become, an “investment company” as defined in Section 3(a) of the
Investment Company Act of 1940, as amended, and the rules and regulations
promulgated thereunder.

(z)                                   The Company and the Subsidiaries carry, or
are covered by, insurance in such amounts and covering such risks as is adequate
for the conduct of their respective businesses and the value of their respective
properties and as is customary for similarly sized companies engaged in similar
industries.  All policies of insurance insuring the Company or any Subsidiary or
any of their respective businesses, assets, employees, officers or directors are
in full force and effect, and the Company and the Subsidiaries are in compliance
with the terms of such policies in all material respects. There are no claims by
the Company or any Subsidiary under any such policy or instrument as to which an
insurance company is denying liability or defending under a reservation of
rights clause.

(aa)                            None of the Company, its employees or directors
or, to the knowledge of the Company, any other affiliate, as defined in Rule
501(b) of Regulation D under the Securities Act (an “Affiliate”), of the Company
has, directly or through any agent, sold, offered for sale, solicited offers to
buy or otherwise negotiated in respect of, any security (as defined in the
Securities Act) which is or will be integrated with the Offering in a manner
that would require the registration under the Securities Act of the sale of the
Shares pursuant to this Agreement, and the Company will not, directly or through
any agent, sell, offer for sale, solicit offers to buy or otherwise negotiate in
respect of, any security (as defined in the Securities Act) which would be
integrated with the Offering in a manner that would require the registration
under the Securities Act of the sale of the Shares pursuant to this Agreement.

(bb)                          None of the Company, its employees or directors
or, to the knowledge of the Company, any other Affiliate of the Company has,
directly or through any agent, offered, solicited offers to buy or sold Shares
in the Offering by any form of general solicitation or general advertising (as
those terms are used in Regulation D under the Securities Act) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act, and the

9


--------------------------------------------------------------------------------


Company will not, directly or through any agent, engage in any of the actions
described in this paragraph (bb) in connection with the Offering.

(cc)                            Other than the fees to be paid by the Company to
the Placement Agents, the Company has not incurred any liability for any
finder’s or broker’s fee, or agent’s commission in connection with the execution
and delivery of this Agreement or the consummation of the transactions
contemplated hereby.

(dd)                          None of the Company, any Subsidiary or, to the
knowledge of the Company, any agent or other person acting on behalf of the
Company or any Subsidiary, has (i) directly or indirectly, used any corrupt
funds for unlawful contributions, gifts, entertainment, or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any person acting on its behalf of which the Company is
aware) that is in violation of law, or (iv) violated in any material respect any
provision of the Foreign Corrupt Practices Act of 1977, as amended.

(ee)                            The information contained in the 2006 Annual
Report regarding the Company’s expectations, plans and intentions, and any other
information that constitutes “forward-looking” information within the meaning of
the Securities Act and the Exchange Act, were made by the Company on a
reasonable basis and reflected the Company’s good faith belief or estimate of
the matters described therein, in each case as of the date of the 2006 Annual
Report containing such information.

(ff)                                All disclosure concerning the Company
contained in this Agreement, including the Schedules to this Agreement, is true
and correct and does not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.  None of the Company, its employees or directors or, to the
Company’s knowledge, any other Person acting on its behalf has provided any of
the Investors or their agents or counsel with any information that constitutes
or might constitute material, nonpublic information, except information that
will be promptly disclosed in the press release pursuant to paragraph (gg)
below. The Company understands that each of the Investors may rely on the
foregoing representations in effecting transactions in securities of the
Company.

(gg)                          The Company agrees, as soon as practicable but in
no event later than 9:30 a.m., New York City time, or as soon as practicable
thereafter, on the business day immediately following the Closing Date, to issue
a press release in compliance with Rule 135c under the Securities Act,
describing the material terms of the transactions contemplated by this
Agreement.  Such press release shall be

10


--------------------------------------------------------------------------------


subject to prior review by counsel to the Placement Agents.  The Company shall
not include the name of any Investor in such press release.

(hh)                          The Company agrees not to, directly or indirectly,
sell, offer to sell, solicit offers to buy, dispose of, loan, pledge or grant
any right with respect to any shares of Common Stock, or any securities
convertible into or exercisable or exchangeable for, shares of Common Stock
until the date on which the Registration Statement (as defined below in Section
8(a)) is declared effective by the Commission, except for (i) grants of options
to purchase Common Stock under stock option plans of the Company or pursuant to
existing agreements with other persons, (ii) the issuance of shares of Common
Stock upon the exercise of stock options issued under such stock option plans
and agreements, and (iii) the issuance of shares of Common Stock upon the
exercise of currently outstanding warrants.

(ii)                                  Within two (2) business days of the
Closing Date, the Company shall make reasonable commercial effort to repay in
full all of the Company’s outstanding obligations under the Master Equipment
Finance Lease and the Equipment Lease Commitment by and between DHW Leasing,
L.L.C. (“DHW”) and the Company, dated September 19, 2006 (the “DHW Agreement”).
Following the repayment in full of the Company’s obligations under the DHW
Agreement, the Company covenants and agrees that it will not pay or enter into
any agreement to pay or benefit any executive officer, director or shareholder
who beneficially owns, directly or indirectly, 5% or more of a class of equity
securities of the Company, or any entity affiliated with or controlled by any
executive officer, director, or shareholder who beneficially owns, directly or
indirectly, 5% or more of a class of equity securities of the Company
(“Interested Party”) in respect to any goods or services, financial service,
loan, guaranty (other than guaranties of Company debt), real estate or lease
transaction, construction, construction financing or other transaction or
service directly or indirectly provided by such Interested Party, or in which
such Interested Party is financially interested (collectively, an “Interested
Party Transaction”); provided, however, that the forgoing covenant shall not
apply to payments or agreements which are compensatory in nature in respect to
services as an executive officer or director. The Company shall consider the DHW
Agreement and the transactions contemplated thereby Interested Party
Transactions for purposes of this Section 6(ii) so long as any Interested Party,
including Mr. Steven J. Wegenheim, holds a membership interest in DHW or
guaranties any debt of DHW to its lenders.

(jj)                                  The Company covenants and agrees that it
will use the net proceeds from the sale of the Shares hereunder substantially as
set forth in Schedule 6(jj).

(kk)                            The Company is in material compliance with all
provisions of the Sarbanes-Oxley Act of 2002 which are applicable to it as of
the Closing Date.

11


--------------------------------------------------------------------------------


(ll)                                  The Company confirms that neither it nor
any person acting on its behalf has provided any Investor or its respective
agents or counsel with any information that the Company believes constitutes
material, non-public information concerning the Company, except insofar as the
existence and terms of the proposed transactions contemplated hereunder may
constitute such information. The Company understands and confirms that the
Investors will rely on the foregoing representation in effecting transactions in
securities of the Company.

(mm)                      To satisfy its obligations under Section 10(e) herein,
the Company covenants and agrees that it will (i) furnish its transfer agent
with a blanket opinion of counsel covering resales of Shares under the
Registration Statement within three trading days following effectiveness
thereof, and (ii) furnish its transfer agent with a blanket opinion of counsel
relative to resales of Shares made in accordance with the requirements of
Securities Act Rule 144(k) within three trading days following the second
anniversary of the Closing Date.

(nn)                          The Company shall comply with the requirements set
forth in the instructions to Form S-3 in order to allow the Company to be
eligible to file the Registration Statement, and shall file all reports required
to be filed by it under the Exchange Act.

7.                                       Representations, Warranties and
Covenants of the Investor.  Each Investor severally, and not jointly, represents
and warrants to, and covenants with, the Company that:

(a)                                  If the Investor is in the United States or
is a resident of the United States, then the Investor is an “accredited
investor” as defined in Regulation D and, as provided under Rule 502(b)(2)(v)
under the Securities Act, has requested, received, reviewed and considered all
information it deems relevant in making an informed decision to purchase
Shares.  The Investor is experienced in evaluating companies such as the
Company, and has such business and financial experience as is required to give
it the capacity to utilize the information received, to evaluate the risks
involved in purchasing Shares, and to protect its own interests in connection
with the purchase of Shares and is able to bear the risks of an investment in
Shares.

(b)                                 If the Investor is not a resident of the
United States, then the Investor represents that (i) it is not a person in the
United States or a “U.S. Person” (as defined in Regulation S under the
Securities Act); (ii) the offer to purchase the Shares was not made to the
Investor in the United States; and (iii) at the time the Investor executed and
delivered this Agreement to the Company, the Investor (or the Investor’s
authorized signatory, if it is an entity) was outside the United States.

(c)                                  The Investor understands that the Shares
are “restricted securities” and have not been registered under the Securities
Act and is acquiring the number of Shares set forth on the signature page hereto
in the ordinary course of its

12


--------------------------------------------------------------------------------


business and for its own account with no present intention of distributing any
Shares, or any arrangement or understanding with any other persons regarding the
distribution of such Shares, or otherwise.  The representation and warranty in
the previous sentence shall not limit the Investor’s right to indemnification
under Section 12, other than with respect to any claim arising out of a breach
of this representation and warranty.

(d)                                 The Investor will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
offers to buy, purchase or otherwise acquire or take a pledge of) any of the
Shares, except in compliance with the Securities Act, applicable state and other
securities laws and the respective rules and regulations promulgated thereunder.

(e)                                  Other than the transaction contemplated
hereunder, the Investor has not directly or indirectly, nor has any person
acting on behalf of or pursuant to any understanding with such Investor,
executed any disposition, including Short Sales (but not including the location
and/or reservation of borrowable shares of Common Stock), in the securities of
the Company during the period commencing from the time that such Investor first
received any information from the Company or any other person setting forth the
material terms of the transactions contemplated hereunder until the date hereof
(“Discussion Time”).  Notwithstanding the foregoing, in the case of an Investor
that is a multi-managed investment vehicle whereby separate portfolio managers
manage separate portions of such Investor’s assets and the portfolio managers
have no direct knowledge of the investment decisions made by the portfolio
managers managing other portions of such Investor’s assets, the representation
set forth above shall only apply with respect to the portion of assets managed
by the portfolio manager that made the investment decision to purchase the
Shares covered by this Agreement.

(f)                                    Each Investor, severally and not jointly
with the other Investors, covenants that (i) neither it nor any affiliates
acting on its behalf or pursuant to any understanding with it will execute any
Short Sales during the period after the Discussion Time and ending at the time
that the transactions contemplated by this Agreement are first publicly
announced as described in Section 6(gg) above and (ii) until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company as described in Section 6(gg) above, such Investor will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).  Each
Investor understands and acknowledges that the Commission currently takes the
position that coverage of short sales of shares of the Common Stock “against the
box” prior to the time at which the Registration Statement is declared effective
by the Commission is a violation of Section 5 of the Securities Act, as set
forth in Item 65, Section 5 under Section A, of the Manual of Publicly Available
Telephone Interpretations, dated July 1997, compiled by the Office of Chief
Counsel, Division of Corporation Finance.  Notwithstanding the foregoing, no
Investor makes any representation, warranty or covenant hereby that it will not
engage in Short Sales in the securities of the Company after the time that the

13


--------------------------------------------------------------------------------


transactions contemplated by this Agreement are first publicly announced as
described in Section 6(gg).  Notwithstanding the foregoing, in the case of an
Investor that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Investor’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Investor’s assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Shares covered by this Agreement.

(g)                                 The Investor will have, not less than three
business days prior to the Closing Date, furnished to the Company a fully
completed (i) Investor Questionnaire substantially in the form attached hereto
as Exhibit B (the “Investor Questionnaire”), for use in preparation of the
Registration Statement and (ii) an executed Accredited Investor Certificate in
the form attached hereto as Exhibit C, and all of the information contained
therein will be true and correct in all material respects as of such date and as
of the Closing Date.

(h)                                 The Investor has, in connection with its
decision to purchase the number of Shares set forth on the signature page
hereto, (i) relied only upon the 2006 Annual Report and the representations and
warranties of the Company contained in this Agreement, and (ii) has not relied
on any information or advice furnished by or on behalf of the Placement Agents
or any other person.

(i)                                     The Investor acknowledges that the
certificates evidencing the Shares will be imprinted with a legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of the certificates for the Shares):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH
THE SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES LAWS, AND MAY NOT
BE TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, AND IN
ACCORDANCE WITH ALL APPLICABLE STATE SECURITIES LAWS.”

The Investor further acknowledges that, upon receipt of a Suspension Notice (as
defined below in Section 10(c)), the Investor will refrain from selling any
Shares pursuant to the Registration Statement until the Investor receives from
the Company copies of a supplemented or amended Prospectus prepared and filed by
the Company with the Commission, or until it is advised in writing by the
Company that the current Prospectus may be used, and has received copies of any

14


--------------------------------------------------------------------------------


additional or supplemental filings that are incorporated or deemed incorporated
by reference in any such Prospectus.

(j)                                     The Investor further represents and
warrants to, and covenants with, the Company that (i) if an entity, the Investor
is duly organized and in good standing in the jurisdiction of its organization,
(ii) the Investor has full legal, corporate or other right, power, authority and
capacity to enter into this Agreement and to consummate the transactions
contemplated hereby and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement, and (iii) this Agreement
has been duly authorized, executed and delivered by, and constitutes a valid and
binding agreement of, the Investor, enforceable against the Investor in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting the rights of
creditors generally, and subject to general principles of equity.

(k)                                  The Investor understands that nothing in
this Agreement, or any other materials presented to the Investor in connection
with the purchase and sale of Shares constitutes legal, tax, accounting or
investment advice.  The Investor has consulted such legal, tax, accounting and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of Shares.

(l)                                     No representation has been made to the
Investor regarding the present or future value of the Shares.

(m)                               (o)                                 If
required by applicable securities legislation, regulations, rules, policies or
orders or by any securities commission, stock exchange or other regulatory
authority, the Investor will execute, deliver, file and otherwise assist the
Company in filing, such reports, undertakings and other documents with respect
to the issuance or continued ownership of the Shares as may be required.

(n)                                 The Investor understands and acknowledges
that: (i) the Shares are being offered and sold to it without registration under
the Securities Act in a private placement that is exempt from the registration
provisions of the Securities Act, and (ii) the availability of such exemption
depends in part on, and the Company will rely upon the accuracy and truthfulness
of, the representations, warranties and covenants of such Investor set forth in
this Section 7, and such Investor hereby consents to such reliance.

(o)                                 If the Investor is a resident of an
International Jurisdiction (which is defined herein to mean a country other than
the United States), then the Investor on its own behalf and, if applicable, on
behalf of others for whom it is hereby acting, confirms that:

(i)                                     the Investor is knowledgeable of, or has
been independently advised as to, the International Securities Laws (which is

15


--------------------------------------------------------------------------------


defined herein to mean, in respect of each and every offer or sale of Shares,
any securities laws having application to the Investor and the private placement
other than the laws of the United States and all regulatory notices, orders,
rules, regulations, policies and other instruments incidental thereto) which
would apply to this subscription, if any;

(ii)                                  the Investor is purchasing the Shares
pursuant to an applicable exemption from any prospectus, registration or similar
requirements under the International Securities Laws of that International
Jurisdiction, or, if such is not applicable, the Investor is permitted to
purchase the Shares under the International Securities Laws of the International
Jurisdiction without the need to rely on exemptions;

(iii)                               the subscription by the Investor does not
contravene any of the International Securities Laws applicable to the Investor
and the Company and does not give rise to any obligation of the Company or the
Placement Agents to prepare and file a prospectus or similar document or to
register the Shares or to be registered with any governmental or regulatory
authority;

(iv)                              the International Securities Laws do not
require the Company to make any filings or seek any approvals of any kind
whatsoever from any regulatory authority of any kind whatsoever in the
International Jurisdiction; and

(v)                                 the Shares are being acquired for investment
purposes only and not with a view to resale and distribution, and the
distribution of the Shares to the Investor by the Company complies with all
International Securities Laws.

(p)                                 The Investor represents that it will deliver
a prospectus upon any resale of Shares whenever such delivery is required by
law.

(q)                                 The Investor acknowledges that the Company,
the Placement Agents and their counsel are entitled to rely on the
representations made above.

8.                                       Registration.  The Company shall:

(a)                                  prepare and file with the Commission, not
later than 60 calendar days following the Closing Date (the “Filing Deadline
Date”), a registration statement on Form S-3 (the “Registration Statement”) to
enable the resale of Shares by the Investors from time to time under the
Securities Act;

(b)                                 use its commercially reasonable best
efforts, subject to receipt of information from the Investors set forth in
Exhibit C, to cause the Registration Statement to be declared effective under
the Securities Act as soon as practicable but in no event later than the date
(the “Effectiveness Deadline Date”) that is 90

16


--------------------------------------------------------------------------------


calendar days after the Closing Date; provided that if the Commission elects to
review the Registration Statement, the Effectiveness Deadline Date shall be the
date that is 120 days after the Closing Date;

(c)                                  upon effectiveness of the Registration
Statement the Company will use its commercially reasonable best efforts to cause
the Shares to be listed on the NASDAQ or any other registered United States
national securities exchange;

(d)                                 during the period from the date on which the
Registration Statement is declared effective until the earlier of (i) such time
as all Investors may sell all of the Shares purchased under this Agreement under
Rule 144(k), and (ii) such time as all Investors have sold all of the Shares
that the Investors purchased under this Agreement (such period, the
“Effectiveness Period”), the Company shall: (A) use its commercially reasonable
best efforts to prepare and file with the Commission such amendments and
supplements to the Registration Statement as may be necessary or appropriate to
keep such Registration Statement current and continuously effective; and (B)
cause the Prospectus used in connection with such Registration Statement to be
supplemented by any required Prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provisions then in force) under the
Securities Act;

(e)                                  as soon as practicable, but in any event
within two business days, give notice to each Investor when any Prospectus,
Prospectus supplement, or the Registration Statement or any post-effective
amendment to the Registration Statement has been filed with the Commission and,
with respect to a Registration Statement or any post-effective amendment, when
the same has been declared effective;

(f)                                    furnish to each Investor such number of
copies of the Registration Statement, Prospectuses (including Prospectus
supplements) and preliminary versions of the Prospectus filed with the
Commission (“Preliminary Prospectuses”) in conformity with the requirements of
the Securities Act, and such other documents as such Investor may reasonably
request, in order to facilitate the public sale or other disposition of all or
any of the Shares by such Investor; provided, however, that unless waived by the
Company in writing, the obligation of the Company to deliver copies of
Prospectuses or Preliminary Prospectuses to any Investor shall be subject to the
receipt by the Company of reasonable assurances from such Investor that such
Investor will comply with the applicable provisions of the Securities Act and of
such other securities or Blue Sky laws as may be applicable in connection with
any use of such Prospectuses or Preliminary Prospectuses;

(g)                                 file documents required of the Company for
normal blue sky clearance in those states in which Investors request blue sky
clearance in the Investor Questionnaire; provided that the Company will not be
required to (i) qualify as a foreign corporation or as a dealer in securities in
any jurisdiction where it would not otherwise be required to qualify but for
this Agreement or (ii)

17


--------------------------------------------------------------------------------


take any action that would subject it to general service of process in suits or
to taxation in any such jurisdiction where it is not then so subject;

(h)                                 advise the Investors at the earliest
possible moment after the Company shall receive notice or obtain knowledge of
(i) the issuance of any stop order by the Commission delaying or suspending the
effectiveness of the Registration Statement or (ii) suspension of the
qualification (or exemption from qualification) of any of the Shares for sale in
any jurisdiction in which they have been qualified for sale, or, in each case,
the initiation of any proceeding for that purpose; and promptly use its
commercially reasonable best efforts to prevent the issuance of any stop order
or suspension or obtain its withdrawal at the earliest possible moment if such
stop order should be issued or suspension levied; and

(i)                                     bear all fees and expenses (other than
fees and expenses of each Investor’s legal counsel or other advisers, and
underwriting discounts, brokerage fees and commissions, if any) incurred in
connection with the performance by the Company of its obligations under
paragraphs (a) through (h) and the registration of Shares pursuant to the
Registration Statement, whether or not the Registration Statement is declared
effective.

9.                                       Delay in Filing or Effectiveness of
Registration Statement.  If (i) the Registration Statement is not filed by the
Company with the Commission on or prior to the Filing Deadline Date, then for
each day following the Filing Deadline Date, until but excluding the date the
Registration Statement is filed, or (ii) if the Registration Statement is not
declared effective by the Commission by the Effectiveness Deadline Date, then
for each day following the Effectiveness Deadline Date, until but excluding the
date the Commission declares the Registration Statement effective, or (iii) if,
following the date of its effectiveness, the Registration Statement is suspended
for more than an aggregate of 30 days in any 12-month period, then for each day
following such 30th day, until but excluding the date the suspension is lifted,
the Company shall, for each such day, pay each Investor in cash, as liquidated
damages and not as a penalty, an amount equal to 1/30 of 1% of the Purchase
Price of the Shares then held by such Investor with respect to any such failure.

10.                                 Transfer of Shares after Registration;
Suspension.

(a)                                  Each Investor agrees that it will not
effect any disposition of the Shares, or its right to purchase Shares, that
would constitute a sale within the meaning of the Securities Act except as
contemplated in the Registration Statement referred to in Section 8(a) of this
Agreement, as described below, in accordance with Section 18 of this Agreement,
or as otherwise permitted by law, and that it will promptly notify the Company
of any change in any information in its Investor Questionnaire until such time
as such Investor has sold all of its Shares or until the Company is no longer
required to keep the Registration Statement effective.  Prior to any proposed
transfer of any Shares other than pursuant to the Registration Statement, Rule
144 or Rule 904 of Regulation S, the Investor proposing to make such transfer
shall give written notice to the Company of such Investor’s intention to effect
such transfer, which notice shall set forth the

18


--------------------------------------------------------------------------------


date of such proposed transfer.  Such Investor also shall furnish to the Company
(i) a written agreement by the proposed transferee that it is taking and holding
the same subject to the terms and conditions specified in this Agreement and
(ii) a written opinion of such Investor’s counsel, in a form reasonably
satisfactory to the Company, to the effect that the proposed transfer may be
effected without registration under the Securities Act.

(b)                                 Except in the event that paragraph (c) below
applies, the Company shall:

(i)                                     if it deems necessary, prepare and file
from time to time with the Commission one or more post-effective amendments to
the Registration Statement or supplements to the related Prospectus so that such
Registration Statement will not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and so that, as thereafter delivered
to purchasers of the Shares being sold thereunder, such Prospectus will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading; and

(ii)                                  as soon as practicable provide to each
Investor copies of any documents filed pursuant to the preceding Section
10(b)(i).

(c)                                  Subject to paragraph (d) below, in the
event of:

(i)                                     any request by the Commission or any
other federal governmental authority during the Effectiveness Period for
amendments or supplements to the Registration Statement or related Prospectus or
for additional information;

(ii)                                  the issuance by the Commission or any
other federal or state governmental authority of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose; or

(iii)                               any event or circumstance which necessitates
the making of any changes in the Registration Statement or Prospectus so that,
in the case of the Registration Statement, it will not contain any untrue
statement of a material fact or any omission to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and that in the case of the Prospectus, it will not contain any untrue statement
of a material fact or any omission to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

19


--------------------------------------------------------------------------------


the Company shall promptly deliver a certificate in writing to each Investor
(the “Suspension Notice”) to the effect of the foregoing and, upon receipt of
such Suspension Notice, such Investor will refrain from selling any Shares
pursuant to the Registration Statement (a “Suspension”) until such Investor
receives from the Company copies of a supplemented or amended Prospectus
prepared and filed by the Company, or until it is advised in writing by the
Company that the current Prospectus may be used.  In the event of any
Suspension, the Company will use its commercially reasonable best efforts to
cause the use of the Prospectus so suspended to be resumed as soon as
practicable after delivery of a Suspension Notice to the Investor, and the
Company shall as soon as practicable provide each Investor with copies of any
supplemented or amended Prospectus or, as the case may be, advise each Investor
in writing that the current Prospectus may be used.

(d)                                 Notwithstanding the foregoing paragraphs of
this Section 10, the Company shall use its commercially reasonable best efforts
to ensure that each Investor shall not be prohibited from selling Shares under
the Registration Statement as a result of Suspensions of not more than 30 days
in the aggregate during the Effectiveness Period.

(e)                                  In addition, subject to compliance with
applicable law, the Company shall use its commercially reasonable best efforts
to ensure that the Company’s transfer agent expeditiously effects all sales of
Shares under the Registration Statement that the Investor may have from time to
time, including the prompt removal of any restrictive legends following the sale
of the Shares under the Registration Statement.

11.                                 Participation Rights.  If at any time prior
to the first anniversary of the Closing Date the Company proposes to issue any
Common Stock or any securities of the Company which entitle the holder thereof
to acquire Common Stock at any time, including without limitation, any debt,
preferred stock, rights, options, warrants or other instrument that is at any
time convertible into or exchangeable for, or otherwise entitles the holder
thereof to receive, Common Stock (“Common Stock Equivalents”) (collectively,
“New Issue Securities”), the Company shall first offer the New Issue Securities
to any Investor purchasing Shares under this Agreement (each a “Participation
Rights Holder”) in accordance with the following provisions:

(a)                                  The Company shall give written notice via
email, which may be on a confidential basis, to each Participation Rights Holder
(the “Notice”) stating (i) its intention to issue the New Issue Securities,
(ii) the approximate number and general description of the New Issue Securities,
and (iii) the anticipated purchase price range of the New Issue Securities;
provided, however, that the purchase price of New Issue Securities of any
underwritten public offering will be communicated to the Participation Rights
Holder on the date of pricing.

(b)                                 Transmittal of the Notice to the
Participation Rights Holder by the Company shall constitute an offer by the
Company to sell to each Participation Rights Holder a number of New Issue
Securities equal to the product of (x) the

20


--------------------------------------------------------------------------------


number of New Issue Securities being offered and (y) the quotient obtained by
dividing (i) the number of Shares purchased by such Participation Rights Holder
hereunder by (ii) the sum of the number of Shares purchased by all Investors
hereunder (the “Basic Amount”) upon the terms and conditions set forth in the
Notice.  For a period of five (5) business days after receipt of the Notice (or,
in the case of an underwritten public offering, such shorter period of time
(following notice of the purchase price) that the underwriter may require), each
Participation Rights Holder shall have the option, exercisable by written notice
to the Company, to accept the Company’s offer as to all or any part of such
Participation Rights Holder’s Basic Amount (the “Notice of Acceptance”).

(c)                                  The Company shall have 60 trading days from
the expiration of the period set forth in Section 11(b) above to issue, sell or
exchange all or any part of such New Issue Securities as to which a Notice of
Acceptance has not been given by the Participation Rights Holders, but only upon
terms and conditions that are not more favorable to the acquiring person or
persons than those set forth in the Notice; provided, however, that the
obligations of the Company and the rights of the Participation Rights Holders as
set forth in Section 11(a) and (b) shall be reinstated as to a particular
offering of New Issue Securities if the closing sale price for the Common Stock
as reported on NASDAQ increases 10% or more from the date of the Notice to the
business day immediately preceding the closing date of the sale of such New
Issue Securities (except that, in this instance, the reference to five (5)
business days in Section 11(b) shall become a reference to two (2) business
days).

(d)                                 The purchase by the Participation Rights
Holders of any New Issue Securities is subject in all cases to the preparation,
execution and delivery by the Company and the Participation Rights Holders of
the purchase agreement utilized by the Company in connection with any private
placement New Issue Securities or, in the case of a public offering of New Issue
Securities, the Company’s execution of a purchase or underwriting agreement on
or before the effectiveness of such public offering.

(e)                                  The participation rights contained in this
Section 11 shall not apply to the issuance and sale by the Company of (i) shares
of Common Stock or Common Stock Equivalents to employees, officers, or directors
of or consultants to the Company pursuant to any stock option plan, equity
incentive plan, employee stock purchase plan or similar plan or incentive or
consulting arrangement approved by the Company’s Board of Directors; (ii) shares
of Common Stock issued hereunder; (iii) shares of Common Stock issued as
consideration for the acquisition of another company or business in which the
principal shareholders of the Company do not have an ownership interest, which
acquisition has been approved by the Board of Directors of the Company; or
(iv) securities pursuant to the exercise or conversion of issued and outstanding
Common Stock Equivalents.

21


--------------------------------------------------------------------------------


12.                                 Indemnity and Contribution.

(a)                                  For purposes of this Section 12:

(i)                                     the term “Selling Stockholder” shall
include the Investor and each person, if any, who controls the Investor within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act; and

(ii)                                  the term “Registration Statement” shall
include any final Prospectus, exhibit, supplement or amendment included in or
relating to the Registration Statement (or deemed to be a part thereof);

(b)                                 The Company agrees:

(i)                                     to indemnify and hold harmless each
Selling Stockholder against any losses, claims, damages or liabilities to which
such Selling Stockholder may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of or are based upon (A) any untrue
statement or alleged untrue statement of any material fact contained in the
Registration Statement, (B) the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus or amendment or supplement thereto, in
the light of the circumstances under which they were made) not misleading, (C)
any inaccuracy in the representations and warranties of the Company contained in
this Agreement or the failure of the Company to perform its obligations
hereunder or (D) any failure by the Company to fulfill any undertaking included
in the Registration Statement; provided, however, that the Company shall not be
liable in any such case to the extent that such loss, claim, damage or liability
arises out of or is based upon an untrue statement or alleged untrue statement,
or omission or alleged omission made in the Registration Statement in reliance
upon and in conformity with written information furnished to the Company by or
on behalf of such Selling Stockholder specifically for use in preparation of the
Registration Statement or the failure of such Selling Stockholder to comply with
its covenants and agreements contained in Section 7, 10(a) or 17 hereof.

(ii)                                  to reimburse each Selling Stockholder upon
demand for any legal or other out-of-pocket expenses reasonably incurred by such
Selling Stockholder in connection with investigating or defending any such loss,
claim, damage or liability, action or proceeding or in responding to a subpoena
or governmental inquiry related to the offering of the Shares, whether or not
such Selling Stockholder is a party to any action or proceeding.  In the event
that it is finally judicially determined that a Selling Stockholder was not
entitled to receive payments for legal and other expenses pursuant to this
subparagraph, such Selling Stockholder will promptly return all sums that had
been advanced pursuant hereto.

22


--------------------------------------------------------------------------------


(c)                                  Each Investor agrees to indemnify and hold
harmless the Company, each of its directors, each of its officers who has signed
the Registration Statement and each person, if any, who controls the Company
within the meaning of the Securities Act, against any losses, claims, damages or
liabilities to which the Company or any such director, officer or controlling
person may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions or proceedings in respect
thereof) arise out of or are based upon (i) any failure by such Investor to
comply with the covenants and agreements contained in Section 7, 10(a) or 17,
(ii) any inaccuracy in the representations and warranties of the Investor
contained in this Agreement, or (iii) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and will reimburse any
legal or other expenses reasonably incurred by the Company or any such director,
officer or controlling person in connection with investigating or defending any
such loss, claim, damage, liability, action or proceeding; provided, however,
that each Investor will be liable, in the case of clause (iii) above, to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission has been made in the Registration
Statement in reliance upon and in conformity with written information furnished
to the Company by or on behalf of such Investor specifically for use in
preparation of the Registration Statement.  The maximum obligation of an
Investor to indemnify under this Section 12 shall be limited to the net amount
of the proceeds received by such Investor from the sale of Shares pursuant to
the Registration Statement to which the loss, claim, damage or liability
relates.

(d)                                 In case any proceeding (including any
governmental investigation) shall be instituted involving any person in respect
of which indemnity may be sought pursuant to this Section 12, such person (the
“indemnified party”) shall promptly notify the person against whom such
indemnity may be sought (the “indemnifying party”) in writing.  No
indemnification provided for in Section 12(b) or (c) shall be available to any
party who shall fail to give notice as provided in this subsection if the party
to whom notice was not given was unaware of the proceeding to which such notice
would have related and was materially prejudiced by the failure to give such
notice, but the failure to give such notice shall not relieve the indemnifying
party or parties from any liability that it or they may have to the indemnified
party for contribution or otherwise than on account of the provisions of Section
12(b) or (c).  In case any such proceeding shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it shall wish, jointly with any other indemnifying party
similarly notified, to assume the defense thereof, with counsel satisfactory to
such indemnified party and shall pay as incurred the fees and disbursements of
such counsel related to such proceeding.  In any such proceeding, any
indemnified party shall have the right to retain its own counsel at its own
expense.  Notwithstanding the foregoing, the indemnifying party shall pay

23


--------------------------------------------------------------------------------


as incurred (or within 30 days of presentation) the fees and expenses of the
counsel retained by the indemnified party in the event  (i) the indemnifying
party and the indemnified party shall have mutually agreed to the retention of
such counsel, (ii) the named parties to any such proceeding (including any
impleaded parties) include both the indemnifying party and the indemnified party
and representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them or (iii) the
indemnifying party shall have failed to assume the defense and employ counsel
acceptable to the indemnified party within a reasonable period of time after
notice of commencement of the action.

It is understood that the indemnifying party shall not, in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees and expenses of more than one separate firm for all such
indemnified parties.  Such firm shall be designated in writing by any Investor
purchasing 1,000,000 or more Shares under this Agreement in the case of parties
indemnified pursuant to Section 12(b) and by the Company in the case of parties
indemnified pursuant to Section 12(c).  The indemnifying party shall not be
liable for any settlement of any proceeding effected without its written consent
but if settled with such consent or if there be a final judgment for the
plaintiff, the indemnifying party agrees to indemnify the indemnified party from
and against any loss or liability by reason of such settlement or judgment.  In
addition, the indemnifying party will not, without the prior written consent of
the indemnified party, settle or compromise or consent to the entry of any
judgment in any pending or threatened claim, action or proceeding of which
indemnification may be sought hereunder unless such settlement, compromise or
consent includes an unconditional release of each indemnified party from all
liability arising out of such claim, action or proceeding.

(e)                                  If the indemnification provided for in this
Section 12 is unavailable or insufficient to hold harmless an indemnified party
under subsection (b) or (c) above in respect of any losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) referred to therein,
then each indemnifying party shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) in such proportion as
is appropriate to reflect the relative fault of the Company on the one hand and
the Selling Stockholder on the other hand in connection with the statements or
omissions or other matters that resulted in such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof), as well as any other
relevant equitable considerations. The relative fault shall be determined by
reference to, among other things, in the case of an untrue statement or
omission, whether the untrue statement or omission relates to information
supplied by the Company on the one hand or a Selling Stockholder on the other
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. The Company
and each Investor agree that it would not be just and equitable if contribution
pursuant to this subsection (e) were determined by pro rata allocation (even if
all Selling

24


--------------------------------------------------------------------------------


Stockholders were treated as one entity for such purpose) or by any other method
of allocation that does not take into account the equitable considerations
referred to above in this subsection (e). The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions or proceedings in respect thereof) referred to above in this subsection
(e) shall be deemed to include any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this subsection (e), no
Investor shall be required to contribute any amount in excess of the amount by
which the net amount of the proceeds received by such Investor from the sale of
Shares pursuant to the Registration Statement to which the losses, claims,
damages or liabilities relate exceeds the amount of any damages that such
Investor has otherwise been required to pay by reason of the statements or
omissions or other matters that resulted in such losses, claims, damages or
liabilities. No person guilty of fraudulent misrepresentation (within the
meaning of Section 12(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. Each Investor’s obligation under this subsection to
contribute shall be in proportion to its sale of Shares to which such loss
relates and shall not be joint with any other Selling Shareholder.

(f)                                    In any proceeding relating to the
Registration Statement, each party against whom contribution may be sought under
this Section 12 hereby consents to the jurisdiction of any court having
jurisdiction over any other contributing party, agrees that process issuing from
such court may be served upon him or it by any other contributing party and
consents to the service of such process and agrees that any other contributing
party may join him or it as an additional defendant in any such proceeding in
which such other contributing party is a party.

(g)                                 Any losses, claims, damages, liabilities or
expenses for which an indemnified party is entitled to indemnification or
contribution under this Section 12 shall be paid by the indemnifying party to
the indemnified party as such losses, claims, damages, liabilities or expenses
are incurred.  The indemnity and contribution agreements contained in this
Section 12 and the representations and warranties of the Company and each
Investor set forth in this Agreement shall remain operative and in full force
and effect, regardless of (i) any investigation made by or on behalf of any
Selling Stockholder, the Company, its directors or officers or any persons
controlling the Company, (ii) the sale of any Shares hereunder, and (iii) any
termination of this Agreement.

(h)                                 The remedies provided for in this Section 12
are not exclusive and shall not limit any rights or remedies that may otherwise
be available to any indemnified party at law or equity.

13.                                 Termination of Conditions and Obligations. 
The conditions precedent imposed by Sections 7, 8, 9 and 10 upon the
transferability of Shares shall cease and terminate as to any particular number
of Shares (and the legend on such Shares will be removed by the

25


--------------------------------------------------------------------------------


Company) (i) upon the termination on the restrictions on the sales of such
Shares under Rule 144(k) or (ii) at such time as an opinion of counsel
satisfactory to the Company shall have been rendered to the effect that such
conditions are not necessary in order to comply with the Securities Act. The
Company shall cause its counsel to issue a legal opinion to the Company’s
transfer agent within two trading days after the date on which the Registration
Statement under which the Shares may be sold is declared effective by the
Commission (the “Effective Date”) to the effect that a registration statement
with respect to such Shares has become effective under the Securities Act and
that such Shares may be transferred thereunder and reissued without restriction
under the Securities Act. Following such time as a legend is no longer required
for certain Shares, the Company will no later than two trading days following
the delivery by an Investor to the Company or the Company’s transfer agent of a
legended certificate representing such Shares deliver or cause to be delivered
to such Investor a certificate representing such Shares that is free from all
restrictive and other legends.

14.                                 Information Available.  So long as the
Registration Statement is effective covering the resale of Shares owned or
issuable to an Investor, the Company will furnish (or to the extent such
information is available electronically through the Company’s filings with the
Commission, the Company will make available through its Internet website) to
such Investor as soon as practicable after it is available one copy of its
Annual Reports on Form 10-K, its Quarterly Reports on Form 10-Q, and its Current
Reports on Form 8-K.

15.                                 Independent Nature of Investors’ Obligations
and Rights.  The obligations of each Investor under this Agreement are several
and not joint with the obligations of any other Investor, and no Investor shall
be responsible in any way for the performance of the obligations of any other
Investor under this Agreement.  The decision of each Investor to purchase Shares
under this Agreement has been made by such Investor independently of any other
Investor and independently of any information, materials, statements or opinions
as to the business, affairs, operations, assets, properties, liabilities,
results of operations, condition (financial or otherwise) or prospects of the
Company or any of its Subsidiaries that may have been made or given by any other
Investor or by any agent or employee of any other Investor, other than with
respect to investment advisors who provide discretionary investment services to
more than one Investor, and no Investor or any of its agents or employees shall
have any liability to any other Investor (or any other person) relating to or
arising from any such information, materials, statements or opinions.  Nothing
contained in this Agreement, and no action taken by any Investor pursuant
hereto, shall be deemed to constitute the Investors as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Agreement.  Each Investor acknowledges that no other Investor has acted as agent
for such Investor in connection with making its investment hereunder and that no
other Investor will be acting as agent of such Investor in connection with
monitoring its investment hereunder. Each Investor shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Investor to be joined as an additional party in any proceeding for such
purpose.

16.                                 Placement Agents and Other Fees.  The
Investor acknowledges that the Company is obligated to pay fees to KeyBanc and
Craig Hallum in their capacity as Placement Agents, based on contractual
obligations relating to the sale of the Shares to the Investors.  The

26


--------------------------------------------------------------------------------


Company shall indemnify and hold harmless each Investor from and against all
fees, commissions or other payments owing by the Company to the Placement Agents
or any other person or firm acting on behalf of the Company in connection with
the transactions contemplated by this Agreement.

17.                                 Brokers.  Each Investor acknowledges that
there are no fees, commissions or other payments owing to any broker, finder or
intermediary acting on behalf of such Investor in connection with the
transactions contemplated by this Agreement.

18.                                 Rule 144.  The Company covenants that, if at
any time before the end of the Effectiveness Period the Company is not subject
to the reporting requirements of the Exchange Act, it will cooperate with each
Investor and take such further reasonable action as the Investor may reasonably
request in writing (including, without limitation, making such reasonable
representations as such Investor may reasonably request), all to the extent
required from time to time to enable such Investor to sell Shares without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 and Rule 144A under the Securities Act (or any successor
rule) and customarily taken in connection with sales pursuant to such
exemptions.  Upon the written request of an Investor, the Company shall deliver
to such Investor a written statement as to whether it has complied with such
reporting requirements, unless such a statement has been included in the
Company’s most recent report filed pursuant to Section 13 or Section 15(d) of
Exchange Act.  Notwithstanding the foregoing, nothing in this Section 18 shall
be deemed to require the Company to register any of its securities (other than
the Common Stock) under any section of the Exchange Act.

19.                                 Liquidated Damages.  Nothing shall preclude
any Investor from pursuing or obtaining, at any time, specific performance or
other equitable relief with respect to this Agreement.

20.                                 Notices.  All notices and other
communications provided for or permitted hereunder shall be made in writing by
hand delivery, by telecopier, by courier guaranteeing overnight delivery or by
first-class mail, return receipt requested, and shall be deemed given (a) when
made, if made by hand delivery, (b) upon confirmation, if made by telecopier,
(c) one (1) business day after being deposited with such courier, if made by
overnight courier or (d) on the date indicated on the notice of receipt, if made
by first-class mail, to the parties as follows:

(a)                                  if to an Investor, at its address on the
signature page hereto;

(b)                                 if to the Company, to:

Granite City Food & Brewery Ltd.
5402 Parkdale Drive, Suite 101
Minneapolis, Minnesota  55416
Attn:  Peter Hausback
Fax:  (952) 215-0661

With a copy to:

27


--------------------------------------------------------------------------------


Briggs and Morgan, Professional Association
2200 IDS Center
80 South Eighth Street
Minneapolis, Minnesota  55402
Attn:  Avron Gordon
Fax:   (612) 977-8650

or to such other address as such person may have furnished to the other persons
identified in this Section 20 in writing in accordance herewith.

21.                                 Modification; Amendment.  The provisions of
this Agreement may not be amended, modified or supplemented unless pursuant to
an instrument in writing signed by the Company and Investors purchasing a
majority of the Shares sold hereunder.

22.                                 Assignment.  Subject to Section 10 hereof,
the rights and obligations of each Investor under this Agreement shall be
automatically assigned by such Investor to any transferee of all or any portion
of such Investor’s Shares in any private transfer of such Shares.  Upon any
transfer permitted by this Section 22, the Company shall be obligated to such
transferee to perform all of its covenants under this Agreement as if such
transferee were the Investor.

23.                                 Headings.  The headings of the various
sections of this Agreement have been inserted for convenience of reference only
and shall not be deemed to be part of this Agreement.

24.                                 Severability.  If any term provision,
covenant or restriction of this Agreement is held to be invalid, illegal, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated thereby, and the parties hereto
shall use their best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction, it being intended that all of the rights and
privileges of the parties shall be enforceable to the fullest extent permitted
by law.

25.                                 Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
Minnesota, without giving effect to the principles of conflicts of law.

26.                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall constitute an
original, but all of which, when taken together, shall constitute but one
instrument, and shall become effective when one or more counterparts have been
signed by each party hereto and delivered to the other parties.

27.                                 Entire Agreement.  This Agreement is
intended by the parties as a final expression of their agreement and is intended
to be a complete and exclusive statement of the agreement and understanding of
the parties hereto with respect to the subject matter contained herein.  Except
as provided in this Agreement, there are no restrictions, promises, warranties
or undertakings, other than those set forth or referred to herein, with respect
to such matters.  This

28


--------------------------------------------------------------------------------


Agreement supersedes all prior agreements and undertakings among the parties
with respect to such matters.  No party hereto shall have any rights, duties or
obligations other than those specifically set forth in this Agreement.

[signature page follows]

29


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

By:

/s/ Karl Brewer

 

 

 

 

 

 

Name:

Karl Brewer, CFA, Principal

 

 

 

 

 

 

Title:

Investment Advisor to Purchaser

 

 

 

 

 

 

Address:

Buyer’s Mac & Co

 

 

 

CIBC Mellon

 

 

 

PO Box 3196

 

 

 

Pittsburgh, PA 15230-3196

 

 

 

 

 

Number of Shares: 36,980

 

 

 

 

 

Aggregate Purchase Price: $197,843

 

 

 

 

 

Tax Identification Number:

 

 

 

 

 

Contact Name: Christy Oleson

 

 

 

 

 

Telephone: 312-364-8559

 

 

 

 

 

Email Address: coleson@wiliamblair.com

 

 

 

 

 

Name in which the Shares should be registered (if different):Mac & Co

 

 

 

 

 

Relationship between the Investor and the person or entity in whose name the
Shares should be registered (if different): Investment Advisor

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

By:

/s/ Karl Brewer

 

 

 

 

 

 

Name:

Karl Brewer, CFA, Principal

 

 

 

 

 

 

Title:

Investment Advisor to Purchaser

 

 

 

Buyer’s Calhoun & Co

 

 

 

Address:

Comerica Bank

 

 

 

PO Box 75000 – M/C 3404

 

 

 

Detroit, MI 48231

 

 

 

 

 

Number of Shares: 13,528

 

 

 

 

 

Aggregate Purchase Price: $72,374.80

 

 

 

 

 

Tax Identification Number: 38-6055051

 

 

 

 

 

Contact Name: Christy Oleson

 

 

 

 

 

Telephone: 312-364-8559

 

 

 

 

 

Email Address: coleson@williamblair.com

 

 

 

 

 

Name in which the Shares should be registered (if different): Calhoun & Co FFC
City of Dearborn Policemen + Firemen Revised Retirement Systems

 

 

 

 

 

Relationship between the Investor and the person or entity in whose name the
Shares should be registered (if different): Investment Advisor

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

By:

/s/ Karl Brewer

 

 

 

 

 

 

Name:

Karl Brewer, CFA, Principal

 

 

 

 

 

 

Title:

Investment Advisor to Purchaser

 

 

 

 

Calhoun & Co

 

 

 

Address:

Comerica Bank

 

 

 

PO Box 75000- M/C 3404

 

 

 

Detroit, MI 48231

 

 

 

 

 

Number of Shares: 8,489

 

 

 

 

 

Aggregate Purchase Price: $45,416.15

 

 

 

 

 

Tax Identification Number:

 

 

 

 

 

Contact Name: Christy Oleson

 

 

 

 

 

Telephone: 312-364-8559

 

 

 

 

 

Email Address: coleson@williamblair.com

 

 

 

 

 

Name in which the Shares should be registered (if different): Calhoun & Co FFC
City of Dearborn General Employees Retirement System

 

 

 

 

 

Relationship between the Investor and the person or entity in whose name the
Shares should be registered (if different): Investment Advisor

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

By:

/s/ Karl Brewer

 

 

 

 

 

 

Name:

Karl Brewer, CFA, Principal

 

 

 

 

 

 

Title:

Investment Advisor to Purchaser

 

 

 

Buyer’s

 

 

 

Address:

William Blair- Company, LLC

 

 

 

 

222 W. Adams Street

 

 

 

 

Chicago, IL 60606

 

 

 

 

 

 

Number of Shares: 1,372,423

 

 

 

 

 

Aggregate Purchase Price: $7,342,463.05

 

 

 

 

 

Tax Identification Number:

 

 

 

 

 

Contact Name: Christy Oleson

 

 

 

 

 

Telephone: 312-364-8559

 

 

 

 

 

Email Address: coleson@williamblair.com

 

 

 

 

 

Name in which the Shares should be registered (if different): William Blair
Small Cap Growth Fund

 

 

 

 

 

Relationship between the Investor and the person or entity in whose name the
Shares should be registered (if different): Investment Advisor

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

By:

/s/ Karl Brewer

 

 

 

 

 

 

Name:

Karl Brewer, CFA, Principal

 

 

 

 

 

 

Title:

Investment Advisor to Purchaser

 

 

 

Buyer’s Booth & Co

 

 

 

Address:

Northern Trust

 

 

 

 

50 S LaSalle St

 

 

 

 

Chicago, IL 60675

 

 

 

 

 

 

Number of Shares: 17,621

 

 

 

 

 

Aggregate Purchase Price: $94,272.35

 

 

 

 

 

Tax Identification Number:

 

 

 

 

 

Contact Name: Christy Oleson

 

 

 

 

 

Telephone: 312-364-8559

 

 

 

 

 

Email Address: coleson@williamblair.com

 

 

 

 

 

Name in which the Shares should be registered (if different): Booth & Co FFC
Hartman Retirement Income Trust

 

 

 

 

 

Relationship between the Investor and the person or entity in whose name the
Shares should be registered (if different): Investment Advisor

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

By:

/s/ Karl Brewer

 

 

 

 

 

 

Name:

Karl Brewer, CFA, Principal

 

 

 

 

 

 

Title:

Investment Advisor to Purchaser

 

 

 

Buyer’s Booth & Co

 

 

 

Address:

Northern Trust

 

 

 

50 S LaSalle St. 7th floor

 

 

 

Chicago, IL 60675

 

 

 

 

 

Number of Shares: 23,117

 

 

 

 

 

Aggregate Purchase Price: $123,675.95

 

 

 

 

 

Tax Identification Number:

 

 

 

 

 

Contact Name: Christy Oleson

 

 

 

 

 

Telephone: 312-264-8559

 

 

 

 

 

Email Address: coleson@williamblair.com

 

 

 

 

 

Name in which the Shares should be

 

 

 

 

 

registered (if different): Booth & Co FFC Rush University Medical Center
Endowment Account

 

 

 

 

 

Relationship between the Investor and the person or entity in whose name the
Shares should be registered (if different): Investment Advisor

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

By:

/s/ Karl Brewer

 

 

 

 

 

 

Name:

Karl Brewer, CFA, Principal

 

 

 

 

 

 

Title:

Investment Advisor to Purchaser

 

 

 

Buyer’s Booth & Co

 

 

 

 

 

 

Address:

Northern Trust

 

 

 

50 S LaSalle St, 7th floor

 

 

 

Chicago, IL 60675

 

 

 

 

 

Number of Shares: 27,842

 

 

 

 

 

Aggregate Purchase Price: $148,954.70

 

 

 

 

 

Tax Identification Number:

 

 

 

 

 

Contact Name: Christy Oleson

 

 

 

 

 

Telephone: 312-364-8559

 

 

 

 

 

Email Address: coleson@williamblair.com

 

 

 

 

 

Name in which the Shares should be

 

 

 

 

 

registered (if different): Booth & Co FFC Rush University Medical Center Pension
& Retirement

 

 

 

 

 

Relationship between the Investor and the person or entity in whose name the
Shares should be registered (if different): Investment Advisor

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

By:

/s/ Benjamin C. Bell Jr.

 

 

 

 

 

 

Name:

Benjamin C. Bell Jr.

 

 

 

 

 

 

Title:

CFO/ Treasurer Brazos Mutual Funds

 

 

 

 

 

 

 

 

 

 

Address:

5949 Sherry Lane Suite 1600

 

 

 

Dallas, TX 75225

 

 

 

 

 

Number of Shares: 225,000

 

 

 

 

 

Aggregate Purchase Price: $1,203,750.

 

 

 

 

 

Tax Identification Number:

 

 

 

 

 

Contact Name:

Eiuind Olsen/Bob Bushnell

 

 

 

E 214-365-5245

 

 

 

Telephone: B 214-365-5258

 

 

 

eolsen@brazoscapital.com

 

 

Email Address: bbushnell@brazoscapital.com

 

 

 

 

 

Name in which the Shares should be registered (if different): see below*

 

 

 

 

 

Relationship between the Investor and the person or entity in whose name the
Shares should be registered (if different): US. Bank is the custodian for the
Brazos Micro Cap Growth Fund.

 

 

 

*U.S. Bank F/B/O Brazos Micro cap Fund

 

 

1555 North Rivercenter Drive Suite 307

 

 

Att Chris Budd

 

 

Milwaukee, WI 53212

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

By:

/s/PATARA CAPITAL, LP

 

 

 

 

 

 

Name:

BERKE BAKAY

 

 

 

 

 

 

Title:

PRINCIPAL

 

 

 

 

 

 

Address:

3333 Lee Parkway

 

 

 

Suite 600 Dallas, TX

 

 

 

75219

 

 

 

 

 

Number of Shares: 93,458

 

 

 

 

 

Aggregate Purchase Price: $500,000.30

 

 

 

 

 

Tax Identification Number:

 

 

 

 

 

Contact Name: Berke Bakay

 

 

 

 

 

Telephone: 214-665-9412

 

 

 

 

 

Email Address: bbakay@pataracap.com

 

 

 

 

 

Name in which the Shares should be registered (if different):

 

 

 

 

 

Relationship between the Investor and the person or entity in whose name the
Shares should be registered (if different):

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

Investor:

 

 

 

 

 

WHI Growth Fund Q.P., L.P.

 

 

By:

/s/ David T. Novak

 

 

 

 

 

 

Name:

David T. Novak, Vice President

 

 

 

 

William Harris Investors, Inc., as General Partner

 

 

 

Title:

of WHI Growth Fund Q.P., L.P.

 

 

 

 

 

 

Address:

191 N. Wacker Drive, Suite 1500

 

 

 

Chicago, IL 60606

 

 

 

 

 

Number of Shares: 560,000

 

 

 

 

 

Aggregate Purchase Price: $2,996,000

 

 

 

 

 

Tax Identification Number:

 

 

 

 

 

Contact Name: Bill Tuebo

 

 

 

 

 

Telephone: 312-621-3813

 

 

 

 

 

Email Address: bt@whi.com

 

 

 

 

 

Name in which the Shares should be registered (if different): WHI Growth Fund
Q.P., L.P.

 

 

 

 

 

Relationship between the Investor and the person or entity in whose name the
Shares should be registered (if different): n/a

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

UBS O’Connor LLC Fbo

 

O’Connor Pipes Corporate Strategies

 

Master Lilited

 

By:

/s/ Jeff Putnam

 

 

 

 

Name:

Jeff Putnam

 

 

 

 

Title:

Executive Director

 

 

 

 

Address:

One North Wacker Drive

 

 

Chicago, IL 60606

 

 

 

Number of Shares: 150,000

 

 

 

Aggregate Purchase Price: $802,500

 

 

 

Tax Identification Number:

 

 

 

Contact Name: Brain Herward

 

 

 

Telephone: 312-525-5868

 

 

 

Email Address: Brian.Herward@ubs.com

 

 

 

Name in which the Shares should be registered (if different): same as above

 

 

 

Relationship between the Investor and the person or entity in whose name the
Shares should be registered (if different):

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

By:

/s/ Gary Winston

 

 

 

 

Name:

Gary Winston

 

 

 

 

Title:

IRA BENEFICIARY

 

 

 

 

Address:

21 Tamal Vista Blvd, Suite 204

 

 

Corte Medera, CA 94925

 

 

 

Number of Shares: 11,584

 

 

 

Aggregate Purchase Price: $61,974.40

 

 

 

Tax Identification Number:

 

 

 

Contact Name: Gary Winston

 

 

 

Telephone: 415-902-2312

 

 

 

Email Address: Gwins26950@aol.com

 

 

 

Name in which the Shares should be registered (if different):

 

 

 

Relationship between the Investor and the person or entity in whose name the
Shares should be registered (if different):

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

By:

/s/ Yolande L. Jurzykowski

 

 

 

 

Name:

Yolande L. Jurzykowski

 

 

 

 

Title:

Trustee UTA DTED 3/28/01

 

 

 

 

Address:

P.O. Box 1150 / / 4 Sherman Avenue

 

 

Fairfax, CA 94978/ /  Fairfax. CA 94930

 

 

 

Number of Shares: 10,000

 

 

 

Aggregate Purchase Price: $53,500

 

 

 

Tax Identification Number:

 

 

 

Contact Name:

 

 

 

Telephone: (415) 457-6951

 

 

 

Email Address: yolajur@yahoo.com

 

 

 

Name in which the Shares should be registered (if different): Yolande
Jurzykowski Trustee UTA DTED 3/28/01

 

 

 

Relationship between the Investor and the person or entity in whose name the
Shares should be registered (if different):

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

By:

/s/ Isaac Goff

 

 

 

 

Name:

Isaac Goff

 

 

 

 

Title:

 

 

 

 

 

Address:

P.O. Box 544

 

 

Fairfax, CA 94978

 

 

 

Number of Shares: 30,000

 

 

 

Aggregate Purchase Price: $160,500

 

 

 

Tax Identification Number:

 

 

 

Contact Name: Isaac Goff

 

 

 

Telephone: 415 485-0288

 

 

 

Email Address: ISAAC2@DHARMATRADING

 

 

 

Name in which the Shares should be registered (if different):

 

 

 

Relationship between the Investor and the person or entity in whose name the
Shares should be registered (if different):

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

Morgan Stanley cust. For the benefit of Joseph Gil, IRA

 

 



By:

/s/ Joseph Gil

 

 

 

 

Name:

Joseph Gil

 

 

 

 

Title:

 

 

 

 

 

Address:

61 Spindrift Passage

 

 

Corte Madera, CA 94925

 

 

 

Number of Shares: 965

 

 

 

Aggregate Purchase Price: $5,162.75

 

 

 

Tax Identification Number:

 

 

 

Contact Name: Joseph Gil

 

 

 

Telephone: (415) 272-6729

 

 

 

Email Address: JGILworking@yahoo.com

 

 

 

Name in which the Shares should be registered (if different):

 

 

 

Relationship between the Investor and the person or entity in whose name the
Shares should be registered (if different):

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

By:

/s/ David F. Bellet

 

 

 

 

Name:

David F. Bellet

 

 

 

 

Title:

 

 

 

 

 

Address:

125 East 72 Street

 

 

New York , NY 10021

 

 

 

Number of Shares: 7,722

 

 

 

Aggregate Purchase Price: $41,312.70

 

 

 

Tax Identification Number:

 

 

 

Contact Name: David Bellet

 

 

 

Telephone: 212-737-7146 after 3-10-07

 

 

 

Email Address: bellet@crownadvisors.com

 

 

 

Name in which the Shares should be registered (if different): David and Tina
Bellet

 

 

 

Relationship between the Investor and the person or entity in whose name the
Shares should be registered (if different): Husband and Wife

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

By:

/s/ Craig Connors

 

 

 

 

Name:

Craig Connors

 

 

 

 

Title:

CFO

 

 

 

 

Address:

Straus Asset Management LLC

 

 

605 Third Avenue

 

 

New York, NY 10158

 

 

 

Number of Shares: 8,688

 

 

 

Aggregate Purchase Price: $46,480.80

 

 

 

Tax Identification Number:

 

 

 

Contact Name: Craig Connors

 

 

 

Telephone: 212-476-9188

 

 

 

Email Address: cconnors@strauspartners.com

 

 

 

Name in which the Shares should be registered (if different): Straus-GEPT
Partners, LP

 

 

 

Relationship between the Investor and the person or entity in whose name the
Shares should be registered (if different):

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

By:

/s/ Craig Connors

 

 

 

 

Name:

Craig Connors

 

 

 

 

Title:

CFO

 

 

 

 

Address:

Straus Asset Management LLC

 

 

605 Third Avenue

 

 

New York, NY 10158

 

 

 

Number of Shares: 10,618

 

 

 

Aggregate Purchase Price: $56,806.30

 

 

 

Tax Identification Number:

 

 

 

Contact Name: Craig Connors

 

 

 

Telephone: 212-476-9188

 

 

 

Email Address: cconnors@strauspartners.com

 

 

 

Name in which the Shares should be registered (if different): Straus Partners,
LP

 

 

 

Relationship between the Investor and the person or entity in whose name the
Shares should be registered (if different):

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

Burguete Investment Partnership, L.P.

 

 



By:

/s/ James J. Tiampo

 

 

 

 

Name:

James J. Tiampo

 

 

 

 

Title:

President, Verbier Management Corp as General Partner

 

 

 

Address:

435 Martin Street, Suite 3090

 

 

Blaine, Wa 98230

 

 

 

Number of Shares: 9,299

 

 

 

Aggregate Purchase Price: $49,749.65

 

 

 

Tax Identification Number:

 

 

 

Contact Name: Jim Tiampo

 

 

 

Telephone: 1-720-352-0800

 

 

 

Email Address: jtiampo@mbal1987.hbs.edu

 

 

 

Name in which the Shares should be registered (if different):

 

 

 

Relationship between the Investor and the person or entity in whose name the
Shares should be registered (if different):

 


--------------------------------------------------------------------------------


Agreed to and Accepted by:

GRANITE CITY FOOD & BREWERY LTD.

 

 

 

 

 

By:

/s/ Peter P. Hausback

 

 

Name: Peter P. Hausback

 

Title: Chief Financial Officer

 


--------------------------------------------------------------------------------


Schedule  6(d)

Subsidiaries

Granite City of Kansas Ltd.

 

49% = GCFB
51% = Avery Ray McChesney

Granite City – Wichita, Inc.

 

49% = GCFB
51% = [Darren P. Lawson (deceased) – to be replaced by Jeff Vaught]

Granite City – West Wichita, Inc.

 

49% = GCFB
51% = Mathew S. Gossen

Granite City – Olathe, Inc.

 

49% = GCFB
51% = Jerry D. Jones

 


--------------------------------------------------------------------------------


Schedule  6(h)

Capitalization

Common shares authorized

 

90,000,000

 

Common shares issued and outstanding

 

13,370,331

 

Common stock options granted and outstanding under plans

 

1,848,500

 

Common stock options available for grant under plans

 

405,838

 

Common stock options issued and outstanding outside plans

 

51,500

 

Stock warrants issued to agents

 

427,768

 

Stock warrants issued to consultants

 

35,000

 

Stock warrants issued to investors

 

1,267,606

 

Fully diluted common stock equivalents outstanding

 

17,406,543

 

 


--------------------------------------------------------------------------------


Schedule  6(jj)

Use of Proceeds

The Company will use the proceeds from the sale of the Shares in the following
manner:

Use of Proceeds

 

Amount

 

Pay outstanding amounts due under the Master Equipment Finance Lease and the
Equipment Lease Commitment by and between DHW Leasing, L.L.C. and the Company,
dated September 19, 2006

 

$

5,900,000.00

 

 

 

 

 

Capital Expenditures and Working Capital

 

Remaining net proceeds

 

 


--------------------------------------------------------------------------------


EXHIBIT A

OPINION OF COUNSEL TO THE COMPANY

                    , 2007

To:                             Investors named as signatories to

Securities Purchase Agreement dated

                     , 2007 (“Investors”)

Ladies and Gentlemen:

We have acted as counsel for Granite City Food & Brewery Ltd., a Minnesota
corporation (the “Company”), in connection with the sale by the Company of
common stock, $0.01 par value (the “Shares”), pursuant to a Stock Purchase
Agreement (the “Purchase Agreement”) dated                     , 2007 between
the Company and the Investors named as signatories therein.  This opinion is
furnished to you pursuant to Section 5(a) of the Purchase Agreement.  Except as
otherwise provided herein, all other capitalized terms used herein are as
defined in the Purchase Agreement.

In so acting, we have considered such matters of law and fact, and relied upon
such certificates and other information furnished to us, as we have deemed
appropriate as a basis for our opinions set forth below.  As to certain matters
of fact relevant to this opinion, we have also relied upon the accuracy of
representations made by the Company.

We have also examined and relied upon originals or copies, certified or
otherwise identified to our satisfaction, of such records of the Company,
agreements and other instruments, certificates of officers and representatives
of the Company, certificates of public officials and other documents as we have
deemed necessary or appropriate as a basis for the opinions expressed herein. 
We have assumed the genuineness of all signatures (including those delivered by
facsimile), the authenticity of all documents tendered to us as originals, the
legal capacity of all natural persons and the conformity to all original
documents of all documents submitted to us as certified or photostatic copies.

Based upon and subject to the foregoing, and subject to the exceptions,
qualifications, limitations and assumptions (the “Exceptions”) set forth herein,
it is our opinion that:

1.             The Company is organized in the United States and is a
corporation incorporated and validly existing under the laws of the jurisdiction
of its incorporation, with the requisite corporate power and authority to own
and use its properties and assets and to carry on its business as currently
conducted.

A-1


--------------------------------------------------------------------------------


2.             The Company has the requisite corporate power and authority to
enter into and to consummate the transactions contemplated by the Purchase
Agreement and otherwise to carry out its obligations thereunder.  The execution
and delivery of the Purchase Agreement by the Company and the consummation by it
of the transactions contemplated thereby have been duly authorized by all
necessary action on the part of the Company.  The Purchase Agreement has been
duly executed and delivered by the Company and, subject to the Exceptions,
constitutes the legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms.

3.             To our knowledge, and except as disclosed in the Purchase
Agreement or the 2006 Annual Report, no shares of Common Stock are entitled to
preemptive or similar rights as a result of the purchase, sale or registration
for resale of the Shares, and there are no outstanding options, warrants, scrip
rights to subscribe to, calls or commitments of any character whatsoever
relating to, securities, rights or obligations convertible into or exchangeable
for, or giving any person any right to subscribe for or acquire any Common
Stock, or contracts, commitments, understandings, or arrangements by which the
Company is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock.

4.             The Shares have been duly authorized and, when paid for and
issued in accordance with the terms of the Purchase Agreement, will be validly
issued, fully paid and nonassessable.

5.             The execution, delivery and performance of the Purchase Agreement
by the Company and the consummation by the Company of the transactions
contemplated by such agreement do not (i) conflict with or violate any provision
of its Articles of Incorporation or Bylaws, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of any agreement, indenture or other written
instrument identified in the 2006 Annual Report to which the Company or a
Subsidiary thereof is a party, (iii) to the best of our knowledge, result in a
violation of any law, rule or regulation of any governmental authority,
regulatory body, stock market or trading facility applicable to the Company, or
by which any property or asset of the Company is bound, or (iv) result in any
violation of any order, judgment, injunction, decree or other restriction of
which we have knowledge of any court or governmental authority.

6.             Other than as provided in Section 6(g) of the Purchase Agreement,
the Company is not required to obtain any consent, waiver, authorization or
order of, or make any filing or registration with, any court or other federal,
state or other governmental authority in connection with the execution, delivery
and performance by the Company of the Purchase Agreement.

7.             Subject to the Exceptions, and assuming the accuracy of the
representations and warranties of the Company set forth in Section 6 of the
Purchase Agreement and of the Purchasers set forth in Section 7 of the Purchase
Agreement, the offer, issuance and sale of the Shares to the Investors pursuant
to the Purchase Agreement are exempt from the registration requirements of the
Securities Act.

A-2


--------------------------------------------------------------------------------


8.             To our knowledge no stop order, injunction, restraining order or
denial of any application for approval has been issued or proceedings,
litigation or investigation initiated or, to the best knowledge of counsel,
threatened with respect to the Purchase Agreement or the transactions
contemplated thereby or before any governmental or regulatory agency, or any
court.

9.             The Company is not, and, assuming the Company does not invest its
assets in any “investment securities” as defined in Section 3(a)(2) of the
Investment Company Act of 1940, as amended (the “1940 Act”), will not become as
a result of the consummation of the transactions contemplated by the Purchase
Agreement and the application of the net proceeds of the sale of the Shares
thereunder, an “investment company” as defined in the 1940 Act, and the rules
and regulations promulgated thereunder.

10.           As of the date of this opinion, the Company meets the conditions
for use by the Company of a registration statement on Form S-3 for resale
purposes as set forth in the General Instructions thereto.

11.           The 2006 Annual Report, with the exception of those portions to be
incorporated by reference to specified portions of the Company’s definitive
proxy statement for the annual meeting of shareholders to be held in June 2007,
when filed, complied as to form in all material respects with the Exchange Act
and the applicable rules and regulations of the Commission thereunder, it being
understood that we express no opinion as to financial statements and notes
thereto, and the supporting schedules and other financial or statistical data
derived therefrom contained in the 2006 Annual Report.

Exceptions, Qualifications, Limitations and Assumptions

Our opinions set forth above are further subject to the following additional
qualifications:

(a)                                  We are admitted to practice in the State of
Minnesota, and we express no opinion as to the laws of any jurisdiction other
than the State of Minnesota and the federal laws of the United States of
America.

(b)                                 Our opinions as to enforceability are
limited by (i) the effect of applicable bankruptcy, insolvency, reorganization,
arrangement, moratorium, fraudulent conveyance, or other similar laws and
judicial decisions affecting or relating to the rights and remedies of creditors
or secured creditors generally, (ii) general principles of equity, including,
without limitation, concepts of materiality, reasonableness, good faith and fair
dealing, and other similar doctrines affecting the enforcement of agreements
generally (regardless of whether enforcement is considered in a proceeding at
law or in equity), (iii) limitations based upon statutes or upon public policy
limiting a person’s right to waive the benefits of statutory provisions or of a
common law right, and (iv) limitations under federal and state securities and
common law releasing a party from or indemnifying a party against, liability for
its own wrongful or negligent act or where such release or indemnification is
contrary to public policy.

A-3


--------------------------------------------------------------------------------


(c)                                  Our opinions contained in paragraph 7 are
based upon:  (i) the accuracy of representations of purchasers contained in the
Purchase Agreement as to the accredited status of such purchasers (within the
meaning of Rule 501 of Regulation D of the Commission); and (ii) our
understanding that neither the Company nor any agent of the Company, has taken
any actions that would affect the availability to the Company of the exemption
under the 1933 Act provided by Regulation D including, but not limited to,
actions which would have constituted a general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D.

(d)                                 Where we render an opinion based upon
factual matters “known to us,” or “to our knowledge,” and unless otherwise
qualified, it is based solely upon inquiries of this firm’s attorneys who have
devoted substantive attention to matters involving the Company, an examination
of documents made available to us by the Company (including the Company’s stock
records and minutes of the meetings of the Board of Directors and shareholders
of the Company), and inquiries of officers of the Company.  We have relied on
written certificates of officers of the Company covering certain of such
matters.  With respect to the Company’s stock options, warrants or other rights
to purchase its securities, we have relied solely upon the Company’s records
with respect to which of such options, warrants or other rights are outstanding,
have been exercised, have lapsed or been forfeited.

We are furnishing this opinion to you solely for your benefit in connection with
the above-described transaction.  It is not to be used, circulated, quoted or
otherwise referred to for any other purpose, and no one other than you is
entitled to rely on this opinion.  This opinion speaks only as of the date above
written, and we hereby expressly disclaim any duty to update any of the
statements made herein.

 

Very truly yours,

 

 

 

BRIGGS AND MORGAN,

 

Professional Association

 

 

 

 

 

By:

 

 

 

Avron L. Gordon

 

A-4


--------------------------------------------------------------------------------


EXHIBIT B

GRANITE CITY FOOD & BREWERY LTD.

INVESTOR QUESTIONNAIRE

This Questionnaire requests information necessary to prepare a registration
statement on Form S-3 (the “Registration Statement”) for the registration and
resale under Rule 415 of the Securities Act of 1933, as amended (the “Securities
Act”), of certain shares of common stock of Granite City Food & Brewery Ltd.
(the “Company”), $0.01 par value (the “Common Stock”), to be filed by the
Company with the Securities and Exchange Commission (the “Commission”), in
accordance with the terms of the Stock Purchase Agreement dated as of March 8,
2007 (the “Purchase Agreement”), between the Company and the undersigned
beneficial owner (the “Selling Securityholder”) of shares of Common Stock
purchased pursuant to such agreement (the “Purchased Shares”) (the “Shares.”). 
All capitalized terms not otherwise defined herein shall have the respective
meanings ascribed thereto in the Purchase Agreement.

In order to sell or otherwise dispose of any Shares pursuant to the Registration
Statement, you generally will be required to be named as a selling
securityholder in the related prospectus, deliver a prospectus to purchasers of
the Shares and be bound by the provisions of the Purchase Agreement (including
certain indemnification provisions, as described below).  If you do not complete
this Questionnaire and deliver it to the Company as provided below you will not
be named as a selling securityholder in the prospectus and therefore will not be
permitted to sell any Shares pursuant to the Registration Statement.  Please
complete and deliver this Questionnaire to Melissa Skinner of Briggs and Morgan,
P.A., (phone: (612) 977-8755, fax: (612) 977-8650, email: mskinner@briggs.com) 
as soon as possible and in any event no later than Closing Date (as defined in
the Purchase Agreement).

Certain legal consequences arise from being named as a Selling Securityholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Shares are advised to consult their own securities law
counsel regarding the consequences of being named or not being named as a
Selling Securityholder in the Registration Statement and the related prospectus.

The Selling Securityholder, by signing and returning this Questionnaire,
understands that it will be bound by the terms and conditions of this
Questionnaire and the Purchase Agreement.

Pursuant to the Purchase Agreement, the undersigned has agreed to indemnify and
hold harmless the Company, each of its directors, each of its officers who has
signed the Registration Statement and each person, if any, who controls the
Company within the meaning of the Securities Act, from and against certain
losses arising in connection with statements concerning the undersigned made in
the Registration Statement or the related prospectus in reliance upon the
information provided in this Questionnaire.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

B-1


--------------------------------------------------------------------------------


QUESTIONNAIRE

1.                                       (a) Full Legal Name of Selling
Securityholder:(1)

 

 

(b)  Except as set forth below in this Item 1(b), the undersigned does not hold
any or all of the Shares on behalf of another person or entity.

State any exceptions here:

 

 

2.                                       Beneficial Ownership:

Immediately after the Closing, there will be no equity securities of the Company
of which the undersigned will be the “beneficial owner”(2), except as set forth
below in this Item 2.  The disclosure indicates the amount of equity securities
which the undersigned beneficially owns, which it has a right to acquire within
60 days after the Closing Date, and as to which it has sole voting power, shared
voting power, sole investment power or shared investment power.

 

 

 

 

3.                                       Except as set forth below in this Item
3, the undersigned wishes that all of the Purchased Shares that the undersigned
purchased pursuant to the Purchase Agreement are to be offered for the account
of the undersigned in the Registration Statement.

State any exceptions here:

 

 

 

--------------------------------------------------------------------------------

(1)  If this Questionnaire is being completed by or on behalf of a person other
than an individual, the entity on whose behalf the Questionnaire is being
completed should be stated.

 

(2)  Defined in Appendix A to this questionnaire.

B-2


--------------------------------------------------------------------------------


4.                                       Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (5% or more) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.

State any exceptions here:

 

 

 

 

5.                                       Plan of Distribution:

Except as set forth below, the undersigned (including its donees or pledgees)
intends to distribute the Shares pursuant to the Registration Statement only as
follows (if at all): Such Shares may be sold from time to time directly by the
undersigned or, alternatively, through underwriters, broker-dealers or agents. 
If the Shares are sold through underwriters, broker-dealers or agents, the
Selling Securityholder will be responsible for underwriting discounts or
commissions or agent’s commissions.  Such Shares may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of sale,
at varying prices determined at the time of sale, or at negotiated prices.  Such
sales may be effected in transactions (which may involve block transactions) (a)
on any national securities exchange or quotation service on which the Shares may
be listed or quoted at the time of sale, (b) in the over-the-counter market, (c)
in transactions otherwise than on such exchanges or services or in the
over-the-counter market, or (d) through the writing of options.  In connection
with sales of Shares or otherwise, the undersigned may enter into hedging
transactions with broker-dealers, which may in turn engage in short sales of the
Shares in the course of hedging positions they assume.  The undersigned may also
sell Shares short and deliver Shares to close out short positions, or loan or
pledge Shares to broker-dealers that in turn may sell such securities.  State
any exceptions here:

 

 

Note: In no event will such method(s) of distribution take the
form of an underwritten offering of the Shares without the prior
agreement of the Company.

B-3


--------------------------------------------------------------------------------


6.             Blue Sky Registration:

The undersigned wishes that the Company file the required documents for normal
blue sky clearance in the following states:

 

 

 

The undersigned acknowledges that it understands its obligation to comply with
the provisions of the Securities Exchange Act of 1934, as amended, and the rules
thereunder relating to stock manipulation, particularly Regulation M thereunder
(or any successor rules or regulations), in connection with any offering of the
Shares pursuant to the Registration Statement.  The undersigned agrees that
neither it nor any person acting on its behalf will engage in any transaction in
violation of such provisions.

In accordance with the undersigned’s obligation under the Purchase Agreement,
the undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 above and the inclusion of
such information in the Registration Statement and the related prospectus.  The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.

Dated at                                           , this            day of
                          , 2007.

 



Name of Subscriber

 

 

 

 

 

Signature

 

 

 

 

 

If the Subscriber is a corporation, office or title of
signatory

B-4


--------------------------------------------------------------------------------


APPENDIX A TO EXHIBIT B

You are the “beneficial owner” of a security if you directly or indirectly,
through any contract, arrangement, understanding, relationship, or otherwise,
have or share: (i) voting power which includes the power to vote, or to direct
the voting of, such security, or (ii) investment power which includes the power
to dispose, or to direct the disposition of, such security.  You are deemed the
beneficial owner of a security if you, directly or indirectly, create or use a
trust, proxy, power of attorney, pooling arrangement or any other contract,
arrangement, or device with the purpose or effect of divesting yourself of
beneficial ownership of a security or preventing the vesting of such beneficial
ownership.  Finally, you are deemed to be the beneficial owner of a security if
you have the right to acquire beneficial ownership of such security at any time
within sixty days, including but not limited to any right to acquire (a) through
the exercise of any option, warrant or right, or (b) through the conversion of a
security, or (c) pursuant to the power to revoke a trust, discretionary account,
or similar arrangement, or (d) pursuant to the automatic termination of a trust,
discretionary account or similar arrangement.  If you have acquired any security
or power specified in (a), (b), (c) or (d) above, with the purpose or effect of
changing or influencing the control of the issuer, or in connection with or as a
participant in any transaction having such purpose or effect, then immediately
upon such acquisition you are deemed to be the beneficial owner of the
securities which may be acquired through the exercise or conversion of such
security or power.

All securities of the same class that are beneficially owned by you, regardless
of the form which such beneficial ownership takes, must be aggregated in
calculating the number of shares beneficially owned by you.

The above definition is broad and although you may not actually have or share
voting or investment power with respect to securities owned by persons in your
family or living in your home, you should include such shares in your beneficial
ownership disclosure, and then, as appropriate, disclaim beneficial ownership of
such securities.

B-5


--------------------------------------------------------------------------------


EXHIBIT C

ACCREDITED INVESTOR CERTIFICATE

In connection with the purchase by the undersigned subscriber (the “Subscriber”)
of Shares of the Company, the Subscriber hereby represents, warrants, covenants
and certifies to the Company and the Placement Agents that the Subscriber is
purchasing the Shares as principal for its own account, for investment purposes
only and not with a view to resale or distribution and, in particular, it has no
intention to distribute either directly or indirectly any of the Shares (the
“Purchased Securities”); provided, however, that this sentence shall not
restrict the Subscriber from selling or otherwise disposing of any of the
Purchased Securities pursuant to registration thereof pursuant to the U.S.
Securities Act of 1933 (the “Securities Act”) and any applicable state
securities laws or under an exemption from such registration requirements.  The
Subscriber is an “accredited investor” as defined in Rule 501 of Regulation D
under the Securities Act by virtue of satisfying one of the indicated criteria
as set out in Exhibit ”1” to this Accredited Investor Certificate and as so
marked by the Subscriber.

In addition, if Subscriber is a resident of the State of New York, it represents
that it qualifies as an “accredited investor” under one of the categories set
forth in subparagraphs (a) through (k), or (o), in Exhibit “1” hereto.

Subscriber acknowledges that (A) the Shares are and will be “restricted
securities” as defined in Rule 144 promulgated under the Securities Act; (B) the
Shares may be sold or otherwise transferred except to the Company, outside the
United States in compliance with Rule 904 of Regulation S under the Securities
Act and in compliance with applicable local laws and regulations, pursuant to an
effective registration statement under the Securities Act and all applicable
state securities laws, or pursuant to an available exemption under the
Securities Act and the Subscriber shall have first delivered to the Company a
written opinion of counsel (which counsel and opinion shall be reasonable
satisfactory to the Company), to the effect that the proposed sale or transfer
of the securities is registered under or exempt from the registration provisions
of the Securities Act and all applicable state securities laws; and (C) upon the
original issuance of the Shares, and until such time as the same is no longer
required under applicable requirements of the Securities Act or applicable state
securities laws, the certificates representing the Shares will bear a
restrictive securities legend in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH
THE SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES LAWS, AND MAY NOT
BE TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, AND IN
ACCORDANCE WITH ALL APPLICABLE STATE SECURITIES LAWS.”

provided, that if any of the Purchased Securities are being sold under clause
(B) above, at a time when the Company is a “foreign issuer” as defined in Rule
902 under the Securities Act, the legend set forth above may be removed by
providing a declaration to the Company and its transfer agent such other
evidence as the Company or its transfer agent may from time to time prescribe
(which may include an opinion of counsel satisfactory to the Company and its
transfer agent), to the effect that the sale of the securities is being made in
compliance with Rule 904 of Regulation S under the Securities Act.

The Subscriber has had access to such information regarding the Company as it
has deemed necessary in connection with its decision to invest in the Shares.

The Subscriber consents to the Company making a notation on its records or
giving instruction to the registrar and transfer agent of the Company in order
to implement the restrictions on transfer set forth and described herein.

The office or other address of the Subscriber at which the Subscriber received
and accepted the offer to purchase the Shares is the address listed as the
“Subscriber’s Address” on the first page of the Subscription Agreement.

C-1


--------------------------------------------------------------------------------


The Subscriber understands and agrees that there may be material tax
consequences to the Subscriber of an acquisition, disposition or exercise of any
of the Purchased Securities; the Company gives no opinion and makes no
representation with respect to the tax consequences to the Subscriber under
United States, state, local or foreign tax law of the Subscriber’s acquisition
or disposition of such Purchased Securities; in particular, no determination has
been made whether the Company will be a “passive foreign investment company”
within the meaning of Section 1297 of the United States Internal Revenue Code.

Dated at                                            , this             day of
                             , 2007.

 

 

Name of Subscriber

 

 

 

 

 

Signature

 

 

 

 

 

If the Subscriber is a corporation, office or title of signatory

 

C-2


--------------------------------------------------------------------------------


EXHIBIT “1”

Please check the appropriate box(es), indicating which box(es) applies to the
Subscriber.

“accredited investor” means:

o

 

(a)

 

A bank as defined in Section 3(a)(2) of the U.S. Securities Act of 1933 whether
acting in its individual or fiduciary capacity; or

 

 

 

 

 

o

 

(b)

 

A savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the U.S. Securities Act of 1933, whether acting in its
individual or fiduciary capacity; or

 

 

 

 

 

o

 

(c)

 

A broker or dealer registered pursuant to Section 15 of the U.S. Securities
Exchange Act of 1934; or

 

 

 

 

 

o

 

(d)

 

An insurance company as defined in Section 2(13) of the U.S. Securities Act of
1933; or

 

 

 

 

 

o

 

(e)

 

An investment company registered under the U.S. Investment Company Act of 1940;
or

 

 

 

 

 

o

 

(f)

 

A business development company as defined in Section 2(a)(48) of the U.S.
Investment Company Act of 1940; or

 

 

 

 

 

o

 

(g)

 

A small business investment company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the U.S. Small Business Investment
Act of 1958; or

 

 

 

 

 

o

 

(h)

 

A plan established and maintained by a state, its political subdivisions or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, with total assets in excess of U.S.$5,000,000; or

 

 

 

 

 

o

 

(i)

 

An employee benefit plan within the meaning of the U.S. Employee Retirement
Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company or registered investment
adviser, or an employee benefit plan with total assets in excess of
U.S.$5,000,000 or, if a self-directed plan, the investment decisions are made
solely by persons who are accredited investors, as defined herein; or

 

 

 

 

 

o

 

(j)

 

A private business development company as defined in Section 202(a)(22) or the
U.S. Investment Advisers Act of 1940; or

 

 

 

 

 

o

 

(k)

 

A corporation, a partnership, an organization described in Section 501(c)(3) of
the U.S. Internal Revenue Code, or a Massachusetts or similar business trust,
not formed for the specific purpose of acquiring the Shares, with total assets
in excess of U.S.$5,000,000; or

 

 

 

 

 

o

 

(l)

 

A director or executive officer of the Company; or

 

 

 

 

 

o

 

(m)

 

A natural person whose individual net worth (defined as the excess of total
assets over total liabilities), or joint net worth with that person’s spouse, at
the time of his or her purchase exceeds U.S.$1,000,000; or

 

 

 

 

 

o

 

(n)

 

A natural person who had an individual income in excess of U.S.$200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of U.S.$300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year; or

 

 

 

 

 

o

 

(o)

 

A trust, with total assets in excess of U.S.$5,000,000, not formed for the
specific purpose of acquiring the Shares, whose purchase is directed by a
sophisticated person as described under the U.S. Securities Act Rule
506(b)(2)(ii); or

 

 

 

 

 

o

 

(p)

 

An entity in which each of the equity owners satisfies the requirements of at
least one of the above categories.

 

C-3


--------------------------------------------------------------------------------


 

Dated at                                            , this              day of
                           , 2007.

 

 

Name of Subscriber

 

 

 

 

 

Signature

 

 

 

 

 

If the Subscriber is a corporation, office or title of signatory

 

C-4


--------------------------------------------------------------------------------